Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This First Amendment to Revolving Credit and Security Agreement, is dated the
26th day of July, 2012, by and among Horsehead Corporation, a Delaware
corporation (the “Borrower), Horsehead Holding Corp., a Delaware corporation
(“Holding”), Chestnut Ridge Railroad Corp., a Delaware corporation (“Chestnut
Ridge”, and together with Holding, each a “Guarantor and collectively, the
“Guarantors”), the financial institutions party hereto (collectively, the
“Lenders” and individually a “Lender”) and PNC Bank, National Association
(“PNC”), as agent for the Lenders (PNC, in such capacity, the “Agent”) (the
“First Amendment”).

W I T N E S S E T H:

WHEREAS, the Borrower, Holding, the Lenders party thereto and the Agent entered
into that certain Revolving Credit and Security Agreement, dated September 28,
2011, pursuant to which, among other things, the Lenders agreed to extend credit
to the Borrower (as amended, modified, supplemented or restated from time to
time, the “Credit Agreement”); and

WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Agent and the Lenders desire to permit such
amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definition in its entirety:

“Project Indebtedness”

3. Section 1.2 of the Credit Agreement is hereby amended by inserting the
following definitions in their entirety in their proper alphabetical order:

“Chestnut Ridge” shall mean Chestnut Ridge Railroad Corp., a Delaware
corporation.

“Collateral Agent” shall mean the Collateral Agent (as defined in the
Intercreditor Agreement).

“Environmental Indemnity” shall mean any environmental indemnity agreement made
by the Loan Parties to the Agent relating to any environmental liabilities
associated with the Premises as set forth therein, together with all amendments,
supplements, modifications, substitutions and replacements thereto and thereof.



--------------------------------------------------------------------------------

“First Amendment Closing Date” shall mean July 26, 2012.

“Grantor” or “Grantors” shall mean, singularly or collectively, as the context
may require, each Loan Party (other than Holding).

“Indenture Collateral Documents” shall mean the Indenture Collateral Documents
(as defined in the Intercreditor Agreement).

“Indenture Documents” shall mean the Indenture, the Indenture Notes, the
Indenture Collateral Documents and all other agreements, documents, schedules,
exhibits and instruments executed or to be executed or delivered in connection
therewith, together with any and all extensions, renewals, refinancings or
refundings thereof in whole or in part, as amended, modified or supplemented
from time to time in accordance with the terms hereof, thereof and of the
Intercreditor Agreement.

“Indenture” shall mean that certain Indenture, dated the First Amendment Closing
Date, by and among Holding, the other Grantors (as defined therein) party
thereto, the Trustee and the Collateral Agent.

“Indenture Notes” shall mean the Notes (as defined in the Intercreditor
Agreement).

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
the First Amendment Closing Date, by and between the Agent and the Collateral
Agent, as the same may be amended, restated, modified or supplemented in
accordance with the terms thereof.

“Mortgages” shall mean a collective reference to each mortgage, deed of trust,
deed to secure debt and any other agreement, document or instrument under which
any Lien on the Real Property is granted in favor of the Agent to secure the
Obligations or under which rights or remedies with respect to any such Liens are
governed.

“Premises” shall have the meaning set forth in Section 6.10.

“Trustee” shall mean the Trustee (as defined in the Intercreditor Agreement).

 

- 2 -



--------------------------------------------------------------------------------

4. Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

“Collateral” shall mean and include:

(a) all Receivables;

(b) all Equipment;

(c) all General Intangibles;

(d) all Inventory;

(e) all Investment Property;

(f) all Subsidiary Stock;

(g) all of each Grantor’s right, title and interest in and to, whether now owned
or hereafter acquired and wherever located, (i) its respective goods and other
property including all merchandise returned or rejected by Customers, relating
to or securing any of the Receivables; (ii) all of each Grantor’s rights as a
consignor, a consignee, an unpaid vendor, mechanic, artisan, or other lienor,
including stoppage in transit, setoff, detinue, replevin, reclamation and
repurchase; (iii) all additional amounts due to each Grantor from any Customer
relating to the Receivables; (iv) other property, including warranty claims,
relating to any goods securing the Obligations; (v) all of each Grantor’s
contract rights, rights of payment which have been earned under a contract
right, instruments (including promissory notes), documents, chattel paper
(including electronic chattel paper), warehouse receipts, deposit accounts,
letters of credit and money; (vi) all commercial tort claims (whether now
existing or hereafter arising); (vii) if and when obtained by any Grantor, all
real and personal property of third parties in which such Grantor has been
granted a lien or security interest as security for the payment or enforcement
of Receivables; (viii) all letter of credit rights (whether or not the
respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any other goods, personal property or real property now
owned or hereafter acquired in which any Grantor has expressly granted a
security interest or may in the future grant a security interest to Agent
hereunder, or in any amendment or supplement hereto or thereto, or under any
other agreement between Agent and such Grantor;

 

- 3 -



--------------------------------------------------------------------------------

(h) all of each Grantor’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by such Grantor or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f) or (g) of this Paragraph;
and

(j) all proceeds and products of (a), (b), (c), (d), (e), (f), (g) and (h) in
whatever form, including: cash, deposit accounts (whether or not comprised
solely of proceeds), certificates of deposit, insurance proceeds (including
hazard, flood and credit insurance), negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements,
documents, eminent domain proceeds, condemnation proceeds and tort claim
proceeds;

in each case, other than Excluded Property of each Grantor, provided, however,
that, if and when the prohibition which prevents the granting by any Grantor to
the Agent of a security interest in such Excluded Property is removed or
otherwise terminated, the Agent shall, to the extent permitted by applicable
law, be deemed to have, and at all times from and after the date hereof to have
had, a security interest in and pledge of such Excluded Property.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Grantor,
pursuant to which such Grantor is to deliver any personal property or perform
any services.

“Equipment” shall mean and include as to each Grantor all of such Grantor’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

“General Intangibles” shall mean and include all of each Grantor’s general
intangibles, whether now owned or hereafter acquired, including all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer

 

- 4 -



--------------------------------------------------------------------------------

programs, all claims under guaranties, security interests or other security held
by or granted to such Grantor to secure payment of any of the Receivables by a
Customer (other than to the extent covered by Receivables) all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables).

“Guarantor” or “Guarantors” shall mean, singularly or collectively, as the
context may require, Holding, Chestnut Ridge, each Person which joins this
Agreement as a Guarantor after the date hereof pursuant to Section 15.18 and any
other Person who may hereafter guarantee payment or performance of the whole or
any part of the Obligations and shall extend to all permitted successors and
assigns of such Persons.

“Guaranty” shall mean (i) the Guaranty and Suretyship Agreement made by Holding
in favor of Agent for its benefit and for the ratable benefit of Lenders,
(ii) the Guaranty and Suretyship Agreement made by Chestnut Ridge in favor of
Agent for its benefit and for the ratable benefit of Lenders, and (iii) any
other guaranty of the obligations of Borrower executed by a Guarantor in favor
of Agent for its benefit and for the ratable benefit of Lenders, in form and
substance satisfactory to Agent, in each case together with all amendments,
supplements, modifications, substitutions and replacements thereto and thereof,
and “Guarantees” means collectively, all such Guarantees.

“Inventory” shall mean and include all of each Grantor’s now owned or hereafter
acquired goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in such Grantor’s business or used in selling or furnishing such goods,
merchandise and other personal property, and all documents of title or other
documents representing them.

“Investment Property” shall mean and include all of each Grantor’s now owned or
hereafter acquired securities (whether certificated or uncertificated),
securities entitlements, securities accounts, commodities contracts and
commodities accounts.

“Other Documents” shall mean the Notes, any Guaranty, any Pledge Agreement, any
Lender-Provided Interest Rate Hedge, the IP Security Agreement, the Notice of
Waiver of Rights, any Lien Waiver Agreement, the Fee Letter, the Mortgages, the

 

- 5 -



--------------------------------------------------------------------------------

Environmental Indemnity, the Intercreditor Agreement and any and all other
agreements, instruments and documents, including guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Loan Party and/or delivered to Agent or any Lender in respect of the
transactions contemplated by this Agreement.

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent for the benefit of Agent and Lenders;

(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested;

(c) Liens disclosed in the financial statements referred to in Section 5.5, the
existence of which Agent has consented to in writing;

(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business;

(f) Liens arising by virtue of the rendition, entry or issuance against any
Borrower Party or any Subsidiary, or any property of any Borrower Party or any
Subsidiary, of any judgment, writ, order, or decree for so long as each such
Lien (x) is in existence for less than twenty (20) consecutive days after it
first arises or is being Properly Contested and (y) is at all times junior in
priority to any Liens in favor of Agent;

(g) mechanics’, workers’, materialmen’s or other like Liens arising in the
Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;

(h) Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (x) any such lien shall not encumber any
other property of any Borrower Party and (y) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.7(c);

 

- 6 -



--------------------------------------------------------------------------------

(i) easements (including, without limitation, reciprocal easement agreements and
utility agreements), encroachments, rights-of-way, covenants, consents,
reservations, defects or irregularities in title, variations, zoning, and other
restrictions, charges or encumbrances (whether or not recorded) affecting the
Real Property, if applicable, and which do not, individually or in the aggregate
(i) materially interfere with the occupation, use or enjoyment by the applicable
Borrower Party of its business or property so encumbered and (ii) do not
materially and adversely affect the value of such Real Property;

(j) Liens arising from the precautionary UCC financing statements filed under
any lease or license permitted by this Agreement;

(k) Liens of local or state authorities for franchise or other like Taxes,
provided that such liens do not exceed One Hundred Thousand and 00/100 Dollars
($100,000.00) in the aggregate at any time for the Borrower;

(l) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(m) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code of banks or other financial
institutions where any Borrower Party maintains deposits (other than deposits
intended as cash collateral) in the ordinary course of business;

(n) Liens disclosed on Schedule 1.2(B);

(o) Liens in favor of the Collateral Agent pursuant to the Indenture Collateral
Documents; provided that such Liens are subject to, or provided pursuant to the
terms of, the Intercreditor Agreement; and

(p) other Liens on assets securing Indebtedness not exceeding Five Hundred
Thousand and 00/100 Dollars ($500,000.00) in the aggregate at any time for all
Borrower Parties; and

(q) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses (a) through (n), provided

 

- 7 -



--------------------------------------------------------------------------------

that any such extension, renewal or replacement Lien shall be limited to all or
a part of the property that was the subject to the Lien so extended, renewed or
replaced (plus any improvements on such property) and provided that any such
extension, renewal or replacement Lien shall not secure an amount (i.e.,
outstanding principal plus accrued and unpaid interest and fees and expenses in
the case of Indebtedness permitted pursuant to this Agreement) greater than the
amount outstanding immediately prior to such extension, renewal or replacement
Lien.

“Pledge Agreement” shall mean (i) the Pledge Agreement dated of even date
herewith made by Holding to Agent for the benefit of Lenders, with respect to
all of the issued and outstanding capital stock of the Borrower, (ii) the Pledge
Agreement, dated the First Amendment Closing Date, made by the Borrower to Agent
for the benefit of Lenders, with respect to all of the issued and outstanding
capital stock of Chestnut Ridge and (iii) any other Pledge Agreement executed
and delivered by any Loan Party to Agent for the benefit of Lenders with respect
to the Subsidiary Stock, in each case together with all amendments, supplements,
modifications, substitutions and replacements thereto and thereof, and “Pledge
Agreements” means collectively, all such Pledge Agreements.

“Receivables” shall mean and include all of each Grantor’s accounts, contract
rights, instruments (including those evidencing indebtedness owed to such
Grantor by its Affiliates), documents, chattel paper (including electronic
chattel paper), general intangibles relating to accounts, drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Grantor arising out of or in connection with the sale or lease of Inventory
or the rendition of services, all supporting obligations, guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Agent hereunder.

5. Article IV of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

 

  IV. COLLATERAL: GENERAL TERMS.

4.1 Security Interest in the Collateral.

To secure the prompt payment and performance to Agent and each Lender of the
Obligations, each Grantor hereby assigns, pledges and grants to Agent for its
benefit and for the ratable benefit of each Lender a continuing security
interest in and to and

 

- 8 -



--------------------------------------------------------------------------------

Lien on all of its Collateral, whether now owned or existing or hereafter
acquired or arising and wheresoever located. Each Grantor shall mark its books
and records as may be necessary or appropriate to evidence, protect and perfect
Agent’s security interest and shall cause its financial statements to reflect
such security interest. Each Grantor shall promptly provide Agent with written
notice of all commercial tort claims to the extent that the damages sought for
all commercial tort claims of such Grantor exceeds One Million and 00/100
Dollars ($1,000,000.00) in the aggregate, such notice to contain the case title
together with the applicable court and a brief description of the claim(s). Upon
delivery of each such notice, the applicable Grantor shall be deemed to hereby
grant to Agent a security interest and lien in and to such commercial tort
claims and all proceeds thereof.

4.2 Perfection of Security Interest.

Each Grantor shall take all action that may be necessary or desirable, or that
Agent may request, so as at all times to maintain the validity, perfection,
enforceability and priority of Agent’s security interest in and Lien on the
Collateral or to enable Agent to protect, exercise or enforce its rights
hereunder and in the Collateral, including (i) immediately discharging all Liens
other than Permitted Encumbrances, (ii) obtaining Lien Waiver Agreements,
(iii) delivering to Agent, endorsed or accompanied by such instruments of
assignment as Agent may specify, and stamping or marking, in such manner as
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to Agent, relating
to the creation, validity, perfection, maintenance or continuation of Agent’s
security interest and Lien under the Uniform Commercial Code or other Applicable
Law. By its signature hereto, each Grantor hereby authorizes Agent to file
against such Grantor, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein). All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrower’s Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid to Agent for its benefit and for the ratable benefit of Lenders promptly
upon written demand but in any event no later than ten (10) days after such
demand.

 

- 9 -



--------------------------------------------------------------------------------

4.3 Disposition of Collateral.

Each Grantor will safeguard and protect all Collateral for Agent’s general
account and make no disposition thereof whether by sale, lease or otherwise
except as otherwise permitted under this Agreement.

4.4 Preservation of Collateral.

In addition to the rights and remedies set forth in Section 11.1 hereof, upon
the occurrence and during the continuance of an Event of Default, Agent: (a) may
at any time take such steps as Agent deems necessary to protect Agent’s interest
in and to preserve the Collateral, including the hiring of such security guards
or the placing of other security protection measures as Agent may deem
appropriate; (b) may employ and maintain at any of any Grantor’s premises a
custodian who shall have full authority to do all acts necessary to protect
Agent’s interests in the Collateral; (c) may lease warehouse facilities to which
Agent may move all or part of the Collateral; (d) may use any Grantor’s owned or
leased lifts, hoists, trucks and other facilities or equipment for handling or
removing the Collateral; and (e) shall have, and is hereby granted, a right of
ingress and egress to the places where the Collateral is located, and may
proceed over and through any of any Grantor’s owned or leased property. Each
Grantor shall cooperate fully with all of Agent’s efforts to preserve the
Collateral and will take such actions to preserve the Collateral as Agent may
direct. All of Agent’s expenses of preserving the Collateral, including any
expenses relating to the bonding of a custodian, shall be charged to Borrower’s
Account as a Revolving Advance maintained as a Domestic Rate Loan and added to
the Obligations.

4.5 Ownership of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Grantor shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Agent; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens and encumbrances whatsoever; (ii) each document and
agreement executed by any Grantor or delivered to Agent or any Lender in
connection with this Agreement shall be

 

- 10 -



--------------------------------------------------------------------------------

true and correct in all respects; (iii) all signatures and endorsements of any
Grantor that appear on such documents and agreements shall be genuine and the
applicable Grantor shall have full capacity to execute same; and (iv) each
Grantor’s Equipment and Inventory shall be located as set forth on Schedule 4.5
and shall not be removed from such location(s) without the prior written consent
of Agent except with respect to the sale of Inventory in the Ordinary Course of
Business and except as otherwise permitted under this Agreement.

(b) (i) There is no location at which any Grantor has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5;
(ii) Schedule 4.5 hereto contains a correct and complete list, as of the First
Amendment Closing Date, of the legal names and addresses of each warehouse at
which Inventory of any Grantor is stored; none of the receipts received by any
Grantor from any warehouse states that the goods covered thereby are to be
delivered to bearer or to the order of a named Person or to a named Person and
such named Person’s assigns; (iii) Schedule 4.5 hereto sets forth a correct and
complete list as of the First Amendment Closing Date of (A) each place of
business of each Grantor and (B) the chief executive office of each Grantor; and
(iv) Schedule 4.5 hereto sets forth a correct and complete list as of the First
Amendment Closing Date of the location, by state and street address, of all Real
Property owned or leased by each Grantor, together with the names and addresses
of any landlords.

4.6 Defense of Agent’s and Lenders’ Interests.

Until (a) payment and performance in full of all of the Obligations and
(b) termination of this Agreement, Agent’s interests in the Collateral shall
continue in full force and effect. During such period no Grantor shall, without
Agent’s prior written consent, pledge, sell (except as otherwise permitted under
this Agreement), assign, transfer, create or suffer to exist a Lien upon or
encumber or allow or suffer to be encumbered in any way except for Permitted
Encumbrances, any part of the Collateral. Each Grantor shall defend Agent’s
interests in the Collateral against any and all Persons whatsoever. At any time
following demand by Agent for payment of all Obligations upon the occurrence and
during the continuance of an Event of Default, Agent shall have the right to
take possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, the applicable Grantor shall, upon

 

- 11 -



--------------------------------------------------------------------------------

demand, assemble it in the best manner possible and make it available to Agent
at a place reasonably convenient to Agent. In addition, with respect to all
Collateral, Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law. Each Grantor shall, and Agent may, at its option, instruct
all suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into such Grantor’s possession, they, and each of them, shall
be held by such Grantor in trust as Agent’s trustee, and such Grantor will
immediately deliver them to Agent in their original form together with any
necessary endorsement.

4.7 Books and Records.

Each Grantor shall (a) keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs; (b) set up on its books accruals with
respect to all taxes, assessments, charges, levies and claims; and (c) on a
reasonably current basis set up on its books, from its earnings, allowances
against doubtful Receivables, advances and investments and all other proper
accruals (including by reason of enumeration, accruals for premiums, if any, due
on required payments and accruals for depreciation, obsolescence, or
amortization of properties), which should be set aside from such earnings in
connection with its business. All determinations pursuant to this subsection
shall be made in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by the applicable Grantor.

4.8 Intentionally Omitted.

4.9 Compliance with Laws.

Each Grantor shall comply with all Applicable Laws with respect to the
Collateral or any part thereof or to the operation of such Grantor’s business
the non-compliance with which could reasonably be expected to have a Material
Adverse Effect. The assets of each Grantor at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of such Grantor so that such insurance
shall remain in full force and effect.

 

- 12 -



--------------------------------------------------------------------------------

4.10 Inspection of Premises; Appraisals.

At all reasonable times and upon prior notice to the applicable Grantor if no
Event of Default has occurred and is continuing, Agent and each Lender (at such
Lender’s sole expense) shall have full access to and the right to audit, check,
inspect and make abstracts and copies from each Grantor’s books, records,
audits, correspondence and all other papers relating to the Collateral and the
operation of such Grantor’s business. Agent, any Lender (at such Lender’s sole
expense) and their agents may enter upon any premises of any Grantor at any time
during business hours and at any other reasonable time, and from time to time,
for the purpose of inspecting the Collateral and any and all records pertaining
thereto and the operation of any Grantor’s business. Further, at such times as
Agent deems advisable or necessary, Agent shall cause to be conducted an
appraisal of the Inventory of any Grantor and/or a field examination of any
Grantor; provided that the Grantors shall be responsible for the expense of any
such appraisal and/or field examination no more than (i) one (1) time per year
with respect to the Grantors’ Inventory, and (ii) one (1) time per year with
respect to field examinations, unless in any case an Event of Default has
occurred and is continuing, in which event no such frequency limitation shall
apply and the Grantors shall be responsible for any expenses associated with any
and all appraisals and field examinations conducted pursuant to this
Section 4.10.

4.11 Insurance.

The assets and properties of each Grantor at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets and properties of such Grantor so that such
insurance shall remain in full force and effect. Each Grantor shall bear the
full risk of any loss of any nature whatsoever with respect to the Collateral.
At the Grantor’s own cost and expense in amounts and with carriers reasonably
acceptable to Agent, each Grantor shall (a) keep all its insurable properties
and properties in which such Grantor has an interest insured against the hazards
of fire, flood, sprinkler leakage, those hazards covered by extended coverage
insurance and such other hazards, and for such amounts, as is customary in the
case of companies engaged in businesses similar to such Grantor’s including
business interruption insurance; (b) maintain a bond in such amounts as is
customary in the case of companies engaged in businesses similar to such Grantor
insuring against larceny, embezzlement or other criminal misappropriation of
insured’s

 

- 13 -



--------------------------------------------------------------------------------

officers and employees who may either singly or jointly with others at any time
have access to the assets or funds of such Grantor either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (c) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (d) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Grantor is engaged in business;
and (e) furnish Agent with (i) evidence of the maintenance of such policies by
the renewal thereof before any expiration date, and (ii) appropriate loss
payable endorsements in form and substance satisfactory to Agent, naming Agent
as an additional named insured and lender loss payee as its interests may appear
with respect to all insurance coverage referred to in clauses (a) and (c) above,
and providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless prior written
notice is given to Agent in accordance with the terms and provisions of the
applicable insurance policy(ies). Each Grantor shall provide copies of all such
insurance policies (including the appropriate lender loss payee, mortgagee and
additional insured endorsements) within thirty (30) days after Agent’s
reasonable request, however, only certificates of insurance shall be required on
the Closing Date. In the event of any loss thereunder, the carriers named
therein hereby are directed by Agent and each Grantor to make payment for such
loss to Agent and not to such Grantor and Agent jointly. If any insurance losses
are paid by check, draft or other instrument payable to any Grantor and Agent
jointly, Agent may endorse such Grantor’s name thereon and do such other things
as Agent may deem advisable to reduce the same to cash. Agent is hereby
authorized during the existence of an Event of Default to adjust and compromise
claims under insurance coverage referred to in clauses (a) and (b) above. All
loss recoveries received by Agent upon any such insurance may be applied to the
Obligations, in such order as Agent in its sole discretion shall determine. Any
surplus shall be paid by Agent to the applicable Grantor or applied as may be
otherwise required by law. Any deficiency thereon shall be paid by the Grantors
to Agent, on demand. Anything hereinabove to the contrary notwithstanding, and
subject to the fulfillment of the conditions set forth below, Agent shall remit
to the Grantors insurance proceeds received by Agent during any calendar year
under insurance policies procured and maintained by the Grantors which insure
the Grantors’ insurable properties to the extent (i) no Event of Default

 

- 14 -



--------------------------------------------------------------------------------

or Default shall have occurred and be continuing and (ii) Undrawn Availability,
both prior to and after giving effect to any such payment, is equal to or
greater than Twenty Million and 00/100 Dollars ($20,000,000.00). In the event
either (i) an Event of Default or Default shall have occurred and be continuing
or (ii) Undrawn Availability, both prior to and after giving effect to any such
payment, is less than Twenty Million and 00/100 Dollars ($20,000,000.00), then
Agent may, in its sole discretion, either remit the insurance proceeds to
Grantors upon Grantors providing Agent with evidence reasonably satisfactory to
Agent that the insurance proceeds will be used by the Grantors to repair,
replace or restore the insured property which was the subject of the insurable
loss, or apply the proceeds to the Obligations, as aforesaid. The agreement of
Agent to remit insurance proceeds in the manner above provided shall be subject
in each instance to satisfaction of the condition that the Grantors shall use
such insurance proceeds to repair, replace or restore the insurable property
which was the subject of the insurable loss and for no other purpose.

4.12 Failure to Pay Insurance.

If any Grantor fails to obtain insurance as hereinabove provided, or to keep the
same in force, Agent, if Agent so elects, may obtain such insurance and pay the
premium therefor on behalf of such Grantor, and charge Borrower’s Account
therefor as a Revolving Advance of a Domestic Rate Loan and such expenses so
paid shall be part of the Obligations.

4.13 Payment of Taxes

Each Grantor will pay, when due, all taxes, assessments and other Charges
lawfully levied or assessed upon such Grantor or any of the Collateral including
real and personal property taxes, assessments and charges and all franchise,
income, employment, social security benefits, withholding, and sales taxes. If
any tax by any Governmental Body is or may be imposed on or as a result of any
transaction between any Grantor and Agent or any Lender which Agent or any
Lender may be required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Agent’s or any Lender’s opinion, may possibly create a
valid Lien on the Collateral, Agent may without notice to any Grantor pay the
taxes, assessments or other Charges and each Grantor hereby indemnifies and
holds Agent and each Lender harmless in respect thereof. Agent will not pay any
taxes, assessments or

 

- 15 -



--------------------------------------------------------------------------------

Charges to the extent that any Grantor has Properly Contested those taxes,
assessments or Charges. The amount of any payment by Agent under this
Section 4.13 shall be charged to Borrower’s Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until the
Grantors shall furnish Agent with an indemnity therefor (or supply Agent with
evidence satisfactory to Agent that due provision for the payment thereof has
been made), Agent may hold without interest any balance standing to the
Borrower’s credit and Agent shall retain its security interest in and Lien on
any and all Collateral held by Agent.

4.14 Payment of Leasehold Obligations.

Each Grantor shall at all times pay, when and as due, its rental obligations
under all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect and, at Agent’s request will provide evidence of having done
so.

4.15 Receivables.

(a) Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided immaterial or unintentional invoice errors shall not be deemed to be a
breach hereof) with respect to an absolute sale or lease and delivery of goods
upon stated terms of the applicable Grantor, or work, labor or services
theretofore rendered by the applicable Grantor as of the date each Receivable is
created. Same shall be due and owing in accordance with each Grantor’s standard
terms of sale without dispute, setoff or counterclaim except as may be stated on
the accounts receivable schedules delivered by such Grantor to Agent.

(b) Solvency of Customers. Each Customer, to the actual knowledge of each
Grantor, as of the date each Receivable is created, is and will be solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of such Grantor who are not solvent such
Grantor has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.

(c) Location of the Grantors. Each Grantor’s chief executive office is located
at the address specified on Schedule 4.5 with respect to such Grantor. Until
written notice is given to

 

- 16 -



--------------------------------------------------------------------------------

Agent by any Grantor of any other office at which such Grantor keeps its books
and records, all such books and records shall be kept at 4955 Steubenville Pike,
Suite 405, Pittsburgh, PA 15205.

(d) Collection of Receivables. Prior to a Cash Dominion Event, each Grantor
will, at such Grantor’s sole cost and expense, collect all amounts due on
Receivables; provided, however, that to the extent such Grantor deposits such
amounts in an account, such account shall be an account with respect to which a
Blocked Account Agreement has been entered into but will not go into effect
until the occurrence of a Cash Dominion Event. Upon the occurrence of a Cash
Dominion Event and until, as applicable, no Event of Default shall have occurred
and be continuing or upon the occurrence of a Testing Event Cure, each Grantor
shall deliver to the Agent, or deposit in the Blocked Account, on Agent’s behalf
and for Agent’s account, in original form and on the date of receipt thereof,
all checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness payable to such Grantor on Receivables, and shall not commingle
such collections with such Grantor’s funds or use the same except to pay
Obligations.

(e) Notification of Assignment of Receivables. At any time upon the occurrence
and during the continuance of an Event of Default, Agent shall have the right to
send notice of the assignment of, and Agent’s security interest in and Lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral. Thereafter, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or both.
Agent’s actual collection expenses, including, but not limited to, stationery
and postage, telephone and telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrower’s Account and added to the Obligations.

(f) Power of Agent to Act on each Grantor’s Behalf. At any time after the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to receive, endorse, assign and/or deliver in the name of Agent or any
Grantor any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Grantor hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each Grantor
hereby constitutes Agent or Agent’s designee as such Grantor’s attorney with
power, at any time after the occurrence and during the continuance of an Event
of Default, (i) to endorse such Grantor’s name upon any notes, acceptances,

 

- 17 -



--------------------------------------------------------------------------------

checks, drafts, money orders or other evidences of payment or Collateral;
(ii) to sign such Grantor’s name on any invoice or bill of lading relating to
any of the Receivables, drafts against Customers, assignments and verifications
of Receivables; (iii) to send verifications of Receivables to any Customer;
(iv) to sign such Grantor’s name on all financing statements or any other
documents or instruments deemed necessary or appropriate by Agent to preserve,
protect, or perfect Agent’s interest in the Collateral and to file same; (v) to
demand payment of the Receivables; (vi) to enforce payment of the Receivables by
legal proceedings or otherwise; (vii) to exercise all of such Grantor’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral; (viii) to settle, adjust, compromise, extend or renew the
Receivables; (ix) to settle, adjust or compromise any legal proceedings brought
to collect Receivables; (x) to prepare, file and sign such Grantor’s name on a
proof of claim in bankruptcy or similar document against any Customer; (xi) to
prepare, file and sign such Grantor’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables; and
(xii) to do all other acts and things necessary to carry out this Agreement. All
acts of said attorney or designee are hereby ratified and approved, and said
attorney or designee shall not be liable for any acts of omission or commission
nor for any error of judgment or mistake of fact or of law, unless done
maliciously or with gross (not mere) negligence (as determined by a court of
competent jurisdiction in a final non-appealable judgment); this power being
coupled with an interest is irrevocable while any of the Obligations remain
unpaid. Agent shall have the right at any time, after the occurrence and during
the continuance of an Event of Default, to change the address for delivery of
mail addressed to any Grantor to such address as Agent may designate and to
receive, open and dispose of all mail addressed to any Grantor.

(g) No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom, except to the extent that any of the foregoing arises out
of the willful misconduct or gross negligence of Agent or any Lender. At any
time after the occurrence and during the continuance of an Event of Default,
Agent may, without notice or consent from any Grantor, sue upon or otherwise
collect, extend the time of payment of, compromise or settle for cash, credit or
upon any terms any of the Receivables or any other securities,

 

- 18 -



--------------------------------------------------------------------------------

instruments or insurance applicable thereto and/or release any obligor thereof.
At any time after the occurrence and during the continuance of an Event of
Default, Agent is authorized and empowered to accept the return of the goods
represented by any of the Receivables, without notice to or consent by any
Grantor, all without discharging or in any way affecting any Grantor’s liability
hereunder.

(h) Establishment of a Lockbox Account, Dominion Account. Upon the occurrence of
a Cash Dominion Event and until, as applicable, no Event of Default shall have
occurred and be continuing or upon the occurrence of a Testing Event Cure, all
proceeds of Collateral shall be remitted directly by the customers of each
Grantor to (or, to the extent such Grantor received such proceeds directly, they
shall be deposited by such Grantor into) either a lockbox account, dominion
account or such other “blocked account” (“Blocked Accounts”) established at a
bank or banks (each such bank, a “Blocked Account Bank”) pursuant to an
arrangement with such Blocked Account Bank as may be selected by such Grantor
and be acceptable to Agent. Each Grantor, Agent and each Blocked Account Bank
shall enter into a deposit account control agreement (each, a “Deposit Account
Control Agreement”) in form and substance satisfactory to Agent directing such
Blocked Account Bank to transfer such funds so deposited to Agent, either to any
account maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent. All funds deposited in such Blocked Accounts
shall immediately become the property of Agent and each Grantor shall obtain the
agreement by such Blocked Account Bank to waive any offset rights against the
funds so deposited. Neither Agent nor any Lender assumes any responsibility for
such blocked account arrangement, including any claim of accord and satisfaction
or release with respect to deposits accepted by any Blocked Account Bank
thereunder. Alternatively, upon the occurrence of a Cash Dominion Event and
until, as applicable, no Event of Default shall have occurred and be continuing
or upon the occurrence of a Testing Event Cure, Agent may establish depository
accounts (“Depository Accounts”) in the name of Agent at a bank or banks for the
deposit of such funds and each Grantor shall deposit all proceeds of Collateral
or cause same to be deposited, in kind, in such Depository Accounts of Agent in
lieu of depositing same to the Blocked Accounts. All deposit accounts and
investment accounts of each Grantor and its Subsidiaries are set forth on
Schedule 4.15(h).

 

- 19 -



--------------------------------------------------------------------------------

(i) Adjustments. No Grantor shall, without Agent’s consent (which consent shall
not be unreasonably withheld, conditioned or delayed), compromise or adjust any
Receivables (or extend the time for payment thereof) or accept any returns of
merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the business of such Grantor.

4.16 Inventory.

To the extent Inventory held for sale or lease has been produced by any Grantor,
it has been and will be produced by such Grantor in accordance with the Federal
Fair Labor Standards Act of 1938, as amended, and all rules, regulations and
orders thereunder.

4.17 Maintenance of Equipment.

The Equipment shall be maintained in good operating condition and repair
(reasonable wear and tear excepted) and all necessary replacements of and
repairs thereto shall be made so that the value and operating efficiency of the
Equipment shall be maintained and preserved. No Grantor shall use or operate the
Equipment in violation of any law, statute, ordinance, code, rule or regulation.

4.18 Exculpation of Liability.

Nothing herein contained shall be construed to constitute Agent or any Lender as
any Grantor’s agent for any purpose whatsoever, nor shall Agent or any Lender be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof. Neither Agent nor any Lender, whether by anything herein or
in any assignment or otherwise, assume any of any Grantor’s obligations under
any contract or agreement assigned to Agent or such Lender, and neither Agent
nor any Lender shall be responsible in any way for the performance by any
Grantor of any of the terms and conditions thereof.

4.19 Environmental Matters.

(a) Each Grantor shall ensure that the Real Property and all operations and
businesses conducted thereon remains in compliance with all Environmental Laws
except to the extent any such failure to comply is not reasonably likely to have
a Material Adverse Effect and they shall not place or permit to be placed any
Hazardous Substances on any Real Property except as permitted by Applicable Law
or appropriate governmental authorities.

 

- 20 -



--------------------------------------------------------------------------------

(b) Each Grantor shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs,
judgments, suits, fines and penalties and disbursements of any kind, including
reasonable attorney’s fees, suffered or incurred by Agent or Lenders under or on
account of any Environmental Laws, including the assertion of any Lien
thereunder, with respect to any Hazardous Discharge, the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge or to the presence of any Hazardous Substances resulting
from actions on the part of Agent or any Lender. Each Grantor’s obligations
under this Section 4.19(b) shall arise upon the discovery of the presence of any
Hazardous Substances at the Real Property, whether or not any federal, state, or
local environmental agency has taken or threatened any action in connection with
the presence of any Hazardous Substances. Each Grantor’s obligations and the
indemnifications hereunder shall survive the termination of this Agreement for a
period of five (5) years.

(c) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Grantor’s right, title and interest in and to
its owned and leased premises.

4.20 Financing Statements.

Except as respects the financing statements filed by Agent and the financing
statements described on Schedule 1.2(B), no financing statement covering any of
the Collateral or any proceeds thereof is on file in any public office.

6. The following new Section 6.10 is hereby added to the Credit Agreement,
immediately after Section 6.9 of the Credit Agreement:

6.10 Mortgages and Related Items.

With respect to any fee interest in (x) any real property other than Excluded
Property or (y) any real property which is subject to a Permitted Encumbrance
described in clause (o) of the definition thereof (individually and
collectively, the “Premises”)

 

- 21 -



--------------------------------------------------------------------------------

(a) owned by any Grantor on the First Amendment Closing Date or (b) acquired by
any Grantor after the First Amendment Closing Date, in each case, within ninety
(90) days of the First Amendment Closing Date, in the case of clause (a), or
within ninety (90) days of the acquisition thereof, in the case of clause (b):

(i) the applicable Grantor shall deliver to the Agent, as mortgagee for the
ratable benefit of Lenders, fully executed counterparts of Mortgages (which
Mortgages shall be substantially in the form of Exhibit 6.10 hereto with such
modifications as may be necessary or advisable under applicable law in the
jurisdiction where the applicable real property is located), duly executed by
such Grantor, and corresponding fixture filings, together with evidence of the
completion (or satisfactory arrangements for the completion), of all recordings
and filings of such Mortgages and corresponding UCC fixture filings as may be
necessary to create a valid, perfected Liens, subject to Permitted Encumbrances,
against the properties purported to be covered thereby;

(ii) the applicable Grantor shall deliver to the Agent (i) mortgagee’s title
insurance policies in favor of the Agent, (x) with respect to such Premises
described in clause (a) above, in an aggregate amount equal to the principal
amount of the Notes and (y) with respect to any Premises described in clause
(b) above, in an amount equal to the fair market value of the Premises purported
to be covered by the related Mortgage, in each case, insuring that title to such
property is marketable and that the interests created by the Mortgage constitute
valid Liens thereon free and clear of all Liens, defects and encumbrances other
than Permitted Encumbrances, and such policies shall also include, to the extent
available in the applicable jurisdiction, customary endorsements or such
endorsements as the Agent may reasonably request, and shall be accompanied by
evidence of the payment in full of all premiums thereon and (ii) such
affidavits, certificates, instruments of indemnification and other items as
shall be reasonably required to induce the title insurer to issue the title
insurance policies and endorsements referenced herein with respect to each of
the Premises;

(iii) the applicable Grantor shall deliver to the Agent, with respect to each of
the covered Premises, all existing surveys of such Premises;

 

- 22 -



--------------------------------------------------------------------------------

(iv) the applicable Grantor shall deliver to the Agent a standard flood hazard
determination form with respect to each of the covered Premises, prepared by a
flood determination company of national standing stating whether or not any
portion of such Premises is in a federally designated special flood hazard area
and, if such Premises are located in a federally designated special flood hazard
area, the applicable Grantor which owns such Premises shall keep the
improvements on the Premises insured against loss by flood in an amount at least
equal to the outstanding Obligations or the maximum limit of coverage available
with respect to such improvements under the applicable Federal statute,
whichever is less;

(v) the applicable Grantor shall deliver to the Agent opinions from legal
counsel reasonably acceptable to the Agent in the jurisdictions where such
Premises are located and opinions from legal counsel reasonably acceptable to
the Agent in the jurisdictions of formation of the applicable Grantor entering
into the relevant Mortgages, in each case covering such matters as may be
customary for transactions of this type and such other matters as the Agent may
reasonably request, including, without limitation, the enforceability of the
relevant Mortgages; and

(vi) the Loan Parties shall deliver to the Agent such other information,
documentation and certificates as may be reasonably required by the Agent or as
may be necessary in order to create a valid, perfected first and subsisting
Lien, subject to Permitted Encumbrances, against the properties covered by the
Mortgages.

With respect to any Premises which is subject to a Mortgage in favor of the
Agent solely as a result of the requirement in clause (y) of the preceding
paragraph, the applicable Grantor may request that the Agent terminate such
Mortgage upon the release of all such Permitted Encumbrances on such Premises
described in such clause (y).

7. Section 7.3 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

7.3 Guarantees.

Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except
(a) as disclosed on

 

- 23 -



--------------------------------------------------------------------------------

Schedule 7.3, (b) guarantees in respect of any Indebtedness or obligations of a
Borrower Party to the extent that such Indebtedness or other obligations would
not otherwise be prohibited by Section 7.7, (c) the endorsement of checks in the
Ordinary Course of Business, (d) so long as such guarantee is unsecured, the
guaranty of the Indebtedness of Holding under any Holding Bond Issuances by any
Borrower Party and (e) the guaranty of the Indebtedness of Holding under the
Indenture Documents by any Borrower Party in the aggregate principal amount for
all Borrower Parties not to exceed Two Hundred Fifty Million and 00/100 Dollars
($250,000,000.00) at any time (including any extensions, renewals or
refinancings thereof as permitted pursuant to the terms of the Intercreditor
Agreement).

8. Section 7.5 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

7.5 Loans.

Make advances, loans or extensions of credit to any Person, including any
Parent, Subsidiary or Affiliate, except with respect to (a) the extension of
commercial trade credit in connection with the sale of Inventory in the Ordinary
Course of Business, (b) advances, loans or extensions of credit to a Borrower
Party, (c) loans to its employees in the Ordinary Course of Business not to
exceed the aggregate amount of Fifty Thousand and 00/100 Dollars ($50,000.00) at
any time outstanding, (d) advances, loans and extensions of credit from any
Borrower Party to Holding to enable Holding to make payments and/or prepayments
as required or permitted under the terms and provisions of any applicable
Holding Bond Issuances or under any Indenture Document so long as no Event of
Default shall have occurred or shall occur as a result of giving effect to any
such advance, loan or extension of credit and (e) other advances, loans or
extensions of credit in an aggregate amount at any time not to exceed Five
Hundred Thousand and 00/100 Dollars ($500,000.00) for all Borrower Parties.

9. Section 7.6 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserted the following:

7.6 Dividends/Distributions.

Declare, pay or make any dividend or distribution on any shares of the common
stock, preferred stock, membership interests or partnership interests of any
Borrower Party or apply any of its funds, property or assets to the purchase,
redemption or other

 

- 24 -



--------------------------------------------------------------------------------

retirement of any common stock, preferred stock, membership interests or
partnership interests or of any options to purchase or acquire any such shares
of common or preferred stock, membership interests or partnership interests of
any Borrower Party, except that (i) any Borrower Party may make any such payment
or distribution to another Borrower Party, (ii) so long as no Event of Default
shall have occurred and be continuing or shall occur as a result of giving
effect to any such payment, the Borrower Parties shall be permitted to pay
dividends or distributions to Holding to enable Holding to make payments as
required or permitted under any Holding Bond Issuance or under any Indenture
Document and (iii) so long as (y) no Event of Default or Default shall have
occurred and be continuing or shall occur as a result of giving effect to any
such payment and (z) Undrawn Availability, both prior to and after giving effect
to any such payment, is equal to or greater than Twenty Million and 00/100
Dollars ($20,000,000.00), the Borrower Parties shall be permitted to pay
dividends or distributions.

10. Clause (d) of Section 7.7 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(d) Reserved;

11. Section 7.11(a) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:

(a) Form any Subsidiary unless (i) such Subsidiary becomes a Guarantor for the
Obligations and among other things, executes a Guaranty in form and substance
satisfactory to Agent, (ii) Agent shall have received all documents, including
organizational documents and legal opinions, it may reasonably require in
connection therewith and (iii) the Subsidiary created by such Borrower Party
shall grant first priority, perfected Liens in its assets to Agent for the
benefit of Lenders covering the same type of assets as the Collateral, and the
applicable Borrower Party shall pledge all of the Equity Interests in such
Subsidiary owned by such Borrower Party to Agent for the benefit of Lenders
pursuant to a Pledge Agreement.

12. Section 7.20 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

7.20 Other Agreements.

 

- 25 -



--------------------------------------------------------------------------------

Enter into any amendment, waiver or modification of any (i) Indenture Document,
except as permitted by the terms of the Intercreditor Agreement, or (ii) other
contract, document or agreement in a manner that would be materially adverse to
Agent or any Lender.

13. Section 7.21 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

7.21 Double Negative Pledge.

Enter into or suffer to exist any agreement with any Person, other than in
connection with this Agreement, any Holding Bond Issuances or the Indenture
Documents, which prohibits or limits the ability of such Borrower Party to
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets of any kind, real or personal, tangible or intangible
(including, but not limited to, stock or other equity interests, as the case may
be) of such Borrower Party.

14. Section 10.11 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

10.11 Lien Priority.

Any Lien created hereunder or provided for hereby or under any related agreement
for any reason ceases to be or is not a valid and perfected Lien (subject only
to the Permitted Encumbrances that are specifically entitled pursuant to
applicable law, or specifically acknowledged in writing by Agent, to have
priority over Agent’s Liens);

15. Schedules 4.5, 4.19 and 7.1 to the Credit Agreement are hereby deleted in
their entirety and in their stead, respectively, are inserted Schedules 4.5,
4.19 and 7.1 attached hereto.

16. Exhibit 6.10 attached hereto is hereby incorporated into the Credit
Agreement as Exhibit 6.10 thereto.

17. The List of Exhibits and Schedules is hereby amended to include a reference
to Exhibit 6.10.

18. The Credit Agreement, each Pledge Agreement and the IP Security Agreement
are hereby amended to add the following language to the end of each respective
document, immediately prior to the signature page(s) to such respective document
(with the term “Agreement” set forth below replaced with the term “Pledge
Agreement” in each Pledge Agreement and the term “Security Agreement” in the IP
Security Agreement):

 

- 26 -



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Agent pursuant to this Agreement and the Other Documents and the
exercise of any right or remedy by the Agent hereunder and thereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement
with respect to lien priority or rights and remedies in connection with the
Shared Collateral (as defined in the Intercreditor Agreement), the terms of the
Intercreditor Agreement shall govern.

19. The provisions of Section 2 through and including Section 18 of this First
Amendment shall not become effective until the Agent has received the following,
each in form and substance acceptable to the Agent:

 

  (a) this First Amendment, duly executed by the Borrower, the Guarantors, the
Lenders and the Agent;

 

  (b) the documents and conditions listed in the Preliminary Closing Agenda set
forth on Exhibit A attached hereto and made a part hereof; and

 

  (c) such other documents as may be reasonably requested by the Agent.

20. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by and pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, as set forth in
this First Amendment or to the extent and for so long as any applicable,
representation, warranty, agreement or covenant is directly or indirectly
modified by the Agent’s (for itself and on behalf of the Lenders) entering into
the Intercreditor Agreement, and except any such representations or warranties
made as of a specific date or time, which shall have been true and correct in
all material respects as of such date or time.

21. The Loan Parties acknowledge and agree that each and every document,
instrument or agreement which at any time has secured payment of the Obligations
including, but not limited to, the Credit Agreement, the IP Security Agreement,
the Mortgage, the Lease Assignment and the Life Insurance Assignments continue
to secure prompt payment when due of the Obligations.

22. The Loan Parties hereby represent and warrant to the Lenders and the Agent
that (i) the Loan Parties have the legal power and authority to execute and
deliver this First Amendment; (ii) the officers of the Loan Parties executing
this First Amendment have been duly authorized to execute and deliver the same
and bind the Loan Parties with respect to the provisions hereof; (iii) the
execution and delivery hereof by the Loan Parties and the performance and
observance by the Loan Parties of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational documents of the Loan Parties or any law
applicable to the Loan Parties

 

- 27 -



--------------------------------------------------------------------------------

or result in a breach of any provision of or constitute a default under any
other agreement, instrument or document binding upon or enforceable against the
Loan Parties and (iv) this First Amendment, the Credit Agreement and the
documents executed or to be executed by the Loan Parties in connection herewith
or therewith constitute valid and binding obligations of the Loan Parties in
every respect, enforceable in accordance with their respective terms.

23. The Loan Parties represent and warrant that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this First Amendment or the performance or observance of any
provision hereof; and (ii) they presently have no claims or actions of any kind
at law or in equity against the Lenders or the Agent arising out of or in any
way relating to the Credit Agreement or the Other Documents.

24. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

25. The agreements contained in this First Amendment are limited to the specific
agreements contained herein. Except as amended hereby, including, without
limitation, the amendments and modifications effected pursuant to Section 20 of
this First Amendment, all of the terms and conditions of the Credit Agreement
and the Other Documents shall remain in full force and effect. This First
Amendment amends the Credit Agreement and is not a novation thereof.

26. This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

27. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of law thereof. The Loan Parties
hereby consent to the jurisdiction and venue of any federal or state court
located in the Commonwealth of Pennsylvania with respect to any suit arising out
of or mentioning this First Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

BORROWER: Horsehead Corporation

 

By:   /s/ Robert D. Scherich   (SEAL) Name:   Robert D. Scherich  

Title:     Vice President and Chief Financial Officer

 

 

GUARANTORS: Horsehead Holding Corp.

 

By:   /s/ Robert D. Scherich   (SEAL) Name:   Robert D. Scherich  

Title:     Vice President and Chief Financial Officer

  Chestnut Ridge Railroad Corp.  

 

By:   /s/ Robert D. Scherich   (SEAL) Name:   Robert D. Scherich  

Title:     Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------

 

AGENT AND LENDER: PNC Bank, National Association

 

By:   /s/ Douglas Hoffman

Name: Douglas Hoffman

Title:   Vice President



--------------------------------------------------------------------------------

Schedule 4.5

Equipment and Inventory Locations

 

Location

  

Address

  

Owned or Leased or

Third Party

Warehouse

  

Borrower Party

with Assets at

Location

Monaca, PA   

300 Frankfort Road

Monaca, PA 15061-2210

   Owned    Horsehead Corporation Pittsburgh, PA (Chief Executive Office)   

4955 Steubenville Pike,

Suite 405
Pittsburgh, PA 15205

  

Leased (Massaro

Corporation)

   Horsehead Corporation Calumet, IL    2701 E. 114th Street
Chicago, IL 60617-6449    Owned    Horsehead Corporation Barnwell, SC    941
Technology Drive
Barnwell, SC 29812-8650    Owned    Horsehead Corporation Rockwood, TN    P.O.
Box 5
Rockwood, TN 37854    Owned    Horsehead Corporation Palmerton, PA    900
Delaware Avenue
Palmerton, PA 18071-2008    Owned    Horsehead Corporation Buena Park, CA   
P.O. Box 6798, Buena Park, CA 90622   

Third Party Warehouse

(H.M. Royal)

   Horsehead Corporation Valley, NE    P.O. Box 358, Highway 275, Valley, NE
68064    Third Party Warehouse (Valmont Industries)    Horsehead Corporation
Sandy Springs, SC    6301 Highway 76, Sandy Springs, SC 29677    Third Party
Warehouse (Michelin)    Horsehead Corporation Anderson, SC    1 Bib Way,
Anderson, SC 29626    Third Party Warehouse (Michelin)    Horsehead Corporation
Bartlesville, OK    Old Highway 90, PO Box 3467, Beaumont, Texas 77704-3467   
Owned    Horsehead Corporation Cool Springs Township, NC   

685 Old Caroleen Road,

Cool Springs Township, Rutherford Country, North Carolina

   Third Party Warehouse    Horsehead Corporation



--------------------------------------------------------------------------------

Schedule 4.19

Owned and Leased Real Property

(All owned or leased by Borrower)

 

Location

  

Address

  

Owned or Leased

Monaca   

300 Frankfort Road

Monaca, PA 15061-2210

   Owned Pittsburgh    4955 Steubenville Pike, Suite 405
Pittsburgh, PA 15205    Leased Calumet    2701 E. 114th Street
Chicago, IL 60617-6449    Owned Rockwood    P.O. Box 5
Rockwood, TN 37854    Owned Palmerton    900 Delaware Avenue
Palmerton, PA 18071-2008    Owned Bartlesville, OK   

Highway 123 & West 11th Street,

Bartlesville, Oklahoma 74003

   Owned Beaumont, TX   

Old Highway 90, PO Box 3467,

Beaumont, Texas 77704-3467

   Owned Mooresboro, NC   

484 Hicks Grove Road

Mooresboro, NC 28114

   Owned



--------------------------------------------------------------------------------

Schedule 7.1

Excluded Property

 

1. (A) All real property, improvements and fixtures owned by Horsehead
Corporation and located in Potter and Center Townships, Beaver County,
Pennsylvania and identified by the following tax parcel numbers:

 

  a) 73-163-0188-000-1;

 

  b) 73-163-0189-000-1;

 

  c) 73-163-0190-000-1;

 

  d) 73-163-0191-000-1;

 

  e) 73-163-0192-000-1;

 

  f) 73-163-0193-000-1;

 

  g) 73-163-0194-000-1;

 

  h) 73-163-0197-000-1;

 

  i) 73-163-0199-000-1;

 

  j) 73-163-0201-003-1;

 

  k) 73-163-0202-001-1;

 

  l) 73-172-0189-002-1;

 

  m) 73-172-0201-000-1;

 

  n) 73-172-0203-000-1;

 

  o) 73-172-0203-001-1;

 

  p) 73-172-0203-002-1;

 

  q) 73-172-0203-003-1;

 

  r) 73-172-0203-004-1;

 

  s) 73-172-0213-000-1;

 

  t) 73-173-0249-002-1;

 

  u) 73-173-0250-000-1;

 

  v) 73-173-0250-005-1; and

 

  w) 73-173-0308-000-1.



--------------------------------------------------------------------------------

  (B) The following Equipment located at the foregoing tax parcels:

 

Sys No      Ext 000168     

No 1 Unit Primary Precipitator

000

000203     

#2 Unit Power Plant Long D

000

000408     

Power Plt NOX Compliance

000

000436     

Replace #2 Unit Cyclotrell Tub

000

000438     

Replace #6 Coal Bin

000

000441     

Replace 2 Coal Bins

000

000442     

Coal Bins

000

000444     

Power Plt Asbestos encap

000

000535     

PRB Coal Phase 1 (Pwr Plt)

000

000536     

PRB Coal Phase 2 (Pwr Plt)

000

000549     

#1 unit ID Fan Wheel

000

000575     

Pwr Plt Unit #1 Improvements

000

000604     

Repl Fork Truck (PPlt)

000

000652     

#1 Main Feed Pump

000

000653     

#1 Boiler Backpass

000

000654     

#1 Turbine Repairs

000

000655     

Rebid Coal Barge Unloader Motor

000

000656     

Rebld Condensate Pump

000

000662     

#2 Main Boiler Pump Rebld (PPlt)

000

000663     

3 New Air Compressors (PPlt)

000

001299     

Spare ID Fan Motor Power Plant

000

001314     

Computer Hdwe - Pwr Plt

000

001320     

South Traveling Screen - Pwr Plt

000



--------------------------------------------------------------------------------

Sys No      Ext 001321     

Repl Stack Cap - Pwr Plt

000

001324     

Recondition T-2 Transformer (PPlt)

000

001325     

Repl #1 Coal Belt - Pwr Plt

000

001338     

#2 Burner Ignition Sys - Pwr Plt

000

001341     

Upgrade Instrumentation (PPlt)

000

001362     

Bottom Ash Pump - Pwr Plt

000

001363     

Condensate Pump O’haul - Pwr Plt

000

001364     

Condenser Expansion - Pwr Plt

000

001365     

Drip Pump - Pwr Plt

000

001366     

Unit #2 Precip Wire Repl - Pwr Plt

000

001461     

Clinker Grinder - PPlt

000

001462     

Bucket for Coal Barge Unloader

000

001465     

Unit #2 ID Fan Expan Joints - PPlt

000

001479     

Turbine Oil Purification - Pwr Plt

000

001562     

HV Line Support (Compr Hse)

000

001576     

Accoustic Cleaners #1 Unit - Pwr Plt

000

001577     

Unit #2 Valve Overhauls - Pwr Plt

000

001583     

Barge Unloader Safety Work - PPlt

000

001584     

Unit #1 Upper Arch Tube Repl - Pwr Plt

000

001585     

Unit #1 Air Preheater Baskets & Seals

000

001586     

Unit #1 ID Fan Expan Joints - PPlt

000

001587     

#2 Sluice Pump Assmbly - PPlt

000



--------------------------------------------------------------------------------

Sys No      Ext 001594     

Bulldozer Overhaul - Pwr Plt

000

001598     

#83 Auto Transfer Switch - Pwr Plt

000

001709     

Barge Unloader Controls - Pwr Plt

000

001710     

Unit #1 Precip Wire Repl - Pwr Plt

000

001711     

Precipitator Vibr Controls - Pwr Plt

000

001712     

Coal Mill Rebuild - Pwr Plt

000

001713     

Bearing & Oil Seals - #1 Turb Generator

000

001744     

Bulk Storage Tank - Pwr Plt

000

001746     

New Coal Bucket for Barge Unloader

000

001755     

Rewind #2 ID Fan Motor Drive - Pwr Plt

000

001757     

Repr Unit#2 Boiler feed Pumps-PwrPlt

000

001758     

Condensate Booster Assembly -Pwr Plt

000

001764     

Repl #2 Traveling Screen - Pwr Plt

000

001765     

Rebuild of #5 Coal Mill

000

001772     

Refurb 2 Circulating H20 Pumps -PPlt

000

001774     

138 KV Substation Reprs - Pwr Plt

000

001779     

Refurbish #2 Circ H20 Pump - Pwr Plt

000

001780     

13.5 KV Auxiliary Disconnects - Pwr Plt

000

001812     

Flyash Pond Pipe Supports - Pwr Plt

000

001837     

Unit #2 Coal Mill Refurbishments - PPlt

000

001846     

Unit 2 Planned Outage

000

001850     

Unit #2 Turbine Emergency Reprs

000



--------------------------------------------------------------------------------

Sys No      Ext 001863     

Unit #1 Generator Repair - Pwr Plt

000

001884     

Reprs to #1 & #2 Flyash Ponds - Pwr Plt

000

001893     

Truck - Pwr Plt

000

001904     

CEC Environ Controls - Pwr Plt

000

001905     

100 KW Diesel Control Power - Pwr Plt

000

001942     

Repr Motor on Coal Unloader Pwr Plt

000

001943     

Hi-Vac (for coal rejects) Pwr Plt

000

001955     

Rebuild Spare Exciter Pwr Plt

000

001972     

Repl Bulldozer Drive Assmbly- Pwr Plt

000

001974     

Air Preheater Baskets & Seals - PPlt

000

001975     

Rebid Coal Unloader Motor - Pwr Plt

000

002003     

Lifting Equip Pwr Plt

000

002007     

Industrial Engraver Pwr Plt

000

002025     

Repr Unit #1 Exciter Pwr Plt

000

002028     

#2 Boiler Safety Valve - Pwr Plt

000

002037     

Rehab #1 Unit Aux Boiler Pwr Plt

000

002049     

Water Truck Pwr Plt

000

002050     

Trailer Archive Center Pwr Plt

000

002051     

Repair work to Boiler Tubes - Pwr Plt

000

002138     

Repl Unit 1 Pressure Cntrl Valve - PPlt

000

002153     

Rbld #6 Coal Pulverizer Pwr Plt

000

002154     

KL-30 Oil Filtration System Pwr Plt

000



--------------------------------------------------------------------------------

Sys No      Ext 002158     

Modular Office Space Pwr Plt

000

002199     

Capacity Improvements - Pwr Plt

000

002201     

Repr 4 Westinghouse Controllers PPlt

000

002234     

STP Repl Blower Pwr Plt

000

002235     

Sewage Plant Upgrade - Pwr Plt

000

(C) All proceeds and products of (A) and (B) in whatever form, including: cash,
deposit accounts (whether or not comprised solely of proceeds), certificates of
deposit, insurance proceeds (including hazard, flood and credit insurance),
negotiable instruments and other instruments for the payment of money, chattel
paper, security agreements, documents, eminent domain proceeds, condemnation
proceeds and tort claim proceeds.

 

2. (A) All real property, improvements and fixtures owned by Horsehead
Corporation and located in Bartlesville, Oklahoma and having a mailing address
of Highway 123 & West 11th Street, Bartlesville, Oklahoma 74003, and the
following Equipment at such location:

 

Sys No      Ext

Class = BUILDINGS

001277     

Equidae 2003 Buildings Total

000

001278     

Roofing/crane girder repair

000

001520     

Roofing/Siding

000

001995     

RPL ROOF ON BVILLE PROCESS BDG

000

Class = MACHINERY AND EQUIPMENT

001279     

Equidae 2003 Equipment Total

000

001281     

Air-ox circuit

000

001283     

Mix tank replacement

000

001284     

WWTP aa replacement

000

001285     

Wet circuit crane

000

001286     

Varian spectra replacement

000

001288     

Wet circuit attrition machine

000



--------------------------------------------------------------------------------

Sys No      Ext 001289     

Forklift

000

001290     

PLC data acquisition system

000

001381     

Replace Wet Side Ball Mill

000

001382     

Replace Wet Side Hammer

000

001383     

SP-65 Hose Pumps

000

001384     

SP-40 Hose Pumps

000

001572     

Water truck replacement

000

001624     

Larox Filter Control system

000

Class = RAILCARS

001291     

Equidae 2003 Rail Cars Total

000

(B) All proceeds and products of (A) in whatever form, including: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

 

3. All real property leased and all improvements and fixtures owned by Horsehead
Corporation and located in Beaumont, Texas and having a mailing address of Old
Highway 90, PO Box 3467, Beaumont, Texas 77704-3467, and the following Equipment
at such location:

 

Sys No      Ext

Class = BUILDINGS

000693     

OFFICE EXPANSION

000

000694     

ELECTRICAL/INSTALLATION

000

000695     

FOUNDATIONS/CONCRETE

000

000696     

PROCESS BUILDING

000

000697     

RAIL SPUR

000

000698     

M/S STACK

000



--------------------------------------------------------------------------------

Sys No      Ext 000699     

M/S IRM BUILDING

000

000700     

M/S FEED BINS

000

000701     

M/S BLENDING BINS

000

000702     

BMT FIRE DAMAGE REPLACEMENT

000

Class = LAND IMPROVEMENTS

001506     

Contour&Asphalt w Drain Ditch

000

001507     

East Side RR Containmnt

000

Class = MACHINERY AND EQUIPMENT

000703     

PROCESS AIR COMPRESSOR

000

000705     

COOLING WTR SIDE STREAM

000

000707     

PD UNLOADING SCREEN

000

000708     

OIL SEPARATOR

000

000709     

REMOVE & REPLACE REFR LIN

000

000710     

RELOCATE GAS LINE & PLOT

000

Class = ME

000711     

SPARE COOLING WATER PUMP

000

000712     

ELEVATE CZO RAILCAR SCREW

000

000714     

PROCESS AIR COMP DRYER

000

000715     

CPU SYSTEM

000

000716     

REACTOR TOWER LEAN TO EXT

000

000717     

PD RAIL UNLOADING SYSTEM

000

000718     

PROCESS EQUIP COOLING

000

000719     

M/S PIPE & CONTROL

000

000720     

PROCESS EQUIPMENT AIR

000



--------------------------------------------------------------------------------

Sys No      Ext 000723     

PROCESS EQUIPMENT FLUX

000

000724     

PRODUCT BAGHOUSE

000

000725     

M/S MISC FAB & FREIGHT

000

000726     

M/S COMBUSTION CHAMBER

000

000727     

SCADA COMPUTER RPLCEMENT

000

000728     

CAT 100 FORKLIFT REPLACEMENT

000

001392     

Process Coke Burner Trial

000

001393     

Bag House Duct Work

000

001527     

Asphalt Railcar loading / unloading area

000

001528     

Install Duct section btwn reactor/baghs

000

001924     

Rplce Railcar Loading Screw Conveyor

000

001925     

Install Car Puller

000

(B) All proceeds and products of (A) in whatever form, including: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

 

4. (A) All real property, improvements, fixtures and Equipment owned or leased
by Horsehead Corporation and located in Barnwell, South Carolina and having a
mailing address of 941 Technology Drive, Barnwell, South Carolina 29812-8650.

(B) All proceeds and products of (A) in whatever form, including: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

 

5. All intellectual property related to TR and AZSA technology.



--------------------------------------------------------------------------------

6. Any other real property with a fair market value, including any improvements
thereon before or after the acquisition thereof, of less than $2.0 million.

FOR THE AVOIDANCE OF DOUBT, NO INVENTORY OF THE BORROWER SHALL AT ANY TIME BE
INCLUDED AS EXCLUDED PROPERTY.



--------------------------------------------------------------------------------

EXHIBIT A

PRELIMINARY CLOSING AGENDA

This preliminary closing agenda contains the documents to be delivered in
connection with a certain first amendment to a credit facility provided to
Horsehead Corporation, a Delaware corporation (the “Borrower”), by PNC Bank,
National Association (“PNC”) and various other financial institutions from time
to time (PNC and such other financial institutions are each, a “Lender” and
collectively, the “Lenders”), and PNC, as administrative and collateral agent
for the Lenders (in such capacity, the “Agent”).

 

No.

  

LOAN DOCUMENTS

  

Responsible
Party

  

Status

1.    First Amendment to Revolving Credit and Security Agreement (the “Credit
Agreement), by and among the Borrower, Horsehead Holding Corp., a Delaware
corporation (“Holding”), Chestnut Ridge Railroad Corp., a Delaware corporation
(“Chestnut Ridge”, and together with Holding, each a “Guarantor and
collectively, the “Guarantors”) (the Borrower and the Guarantors are each, a
“Loan Party” and collectively, the “Loan Parties”), the Lenders and the Agent
(the “First Amendment”).    Agent    Complete 2.    Updated Schedules to the
Credit Agreement as required by the terms of the First Amendment or as otherwise
applicable and appropriate.    Borrower    Complete 3.    First Amendment to
Guaranty and Suretyship Agreement, made by Holding for the benefit of the Agent.
   Agent    Complete 4.    Guaranty and Suretyship Agreement, made by Chestnut
Ridge for the benefit of the Agent.    Agent    Complete 5.    Notice of Waiver
of Rights Regarding Warrants of Attorney, Execution Rights and Waiver of Rights
to Prior Notice and Judicial Hearing, executed by Chestnut Ridge for the benefit
of the Agent.    Agent    Complete 6.    Pledge Agreement, made by the Borrower
for the benefit of the Agent with respect to all of the issued and outstanding
capital stock of Chestnut Ridge (the “ Pledge Agreement”).    Agent    Complete
7.    Exhibit to the Pledge Agreement:    Borrower    Complete



--------------------------------------------------------------------------------

  

a.    Shares of Chestnut Ridge.

      8.    Intercreditor Agreement, by and between the Agent and U.S. Bank,
National Association (the “Indenture Collateral Agent”).    Agent    Complete 9.
   UCC-1 Financing Statements with respect to the Credit Agreement (for Chestnut
Ridge).    Agent    Drafted 10.    Landlord’s Waivers made by each landlord for
the benefit of the Agent with respect to all real property leased by Chestnut
Ridge.    Agent/
Borrower    N/A 11.    Warehouseman’s Waivers, Mortgagee Waivers and any other
applicable waivers or agreements required by the Agent with respect to the
inventory of Chestnut Ridge.    Agent/
Borrower    Under
discussion   

ORGANIZATIONAL DOCUMENTS

 

Borrower

      12.    Certificate of Secretary of the Borrower as to (i) resolutions of
its Board of Directors authorizing the Borrower to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.    Borrower    Complete    Holding
      13.    Certificate of Secretary of Holding as to (i) resolutions of its
Board of Directors authorizing Holding to enter into the First Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Incorporation or Bylaws.       Complete    Chestnut Ridge       14.   
Certified copy of the Certificate of Incorporation of Chestnut Ridge and any
amendments thereto certified by the Secretary of State of the State of Delaware.
   Borrower    Complete 15.    Copy of the Bylaws of Chestnut Ridge and any
amendments thereto certified by the Secretary of Chestnut Ridge.    Borrower   
Complete 16.    Good Standing Certificate of Chestnut Ridge from the Secretary
of State of the State of Delaware and each state in which it is registered to do
business as a foreign corporation, if any.    Borrower    Complete

 

2



--------------------------------------------------------------------------------

17.    Tax Lien Certificate of Chestnut Ridge from the State of Delaware and
each state in which it is registered to do business as a foreign corporation, if
any.    Borrower    Complete 18.    Certificate of Secretary of Chestnut Ridge
as to (i) resolutions of its Board of Directors authorizing Chestnut Ridge to
enter into the First Amendment and all related documents, (ii) incumbency, (iii)
no amendments to its Certificate of Incorporation or Bylaws, (iv) the exact
legal name of Chestnut Ridge, (v) the organizational identification number of
Chestnut Ridge, (vi) the tax identification number of Chestnut Ridge and (vii) a
list of all fictitious or trade names of Chestnut Ridge.    Borrower    Complete
   RELATED DOCUMENTS       19.    (i) UCC Lien Searches with respect to Chestnut
Ridge (at the state level only) in its jurisdiction of formation and (ii)
judgment and tax lien searches with respect to Chestnut Ridge (at the state and
county level) in its jurisdiction of formation (collectively, the “Lien
Searches”).    Borrower    Complete 20.    Fully executed copies of the UCC-3
Termination Statements, Mortgage Satisfaction Pieces and any other releases that
may be necessary to satisfy any and all existing liens on the assets of Chestnut
Ridge or disclosed by the Lien Searches that are not permitted under the Credit
Agreement (including payoff letters or releases, as applicable), in form and
substance satisfactory to the Agent.    Borrower/
Agent    N/A 21.    Original stock certificates of Chestnut Ridge issued to the
Borrower representing all of the capital stock of Chestnut Ridge, along with
transfer powers in blank with respect thereto.    Borrower    Original stock
certificate(s)
and power(s)
to be
delivered to
Indenture
Collateral
Agent 22.    Evidence of Hazard and Liability Insurance of Chestnut Ridge at
each of its locations in accordance with the terms of the Credit Agreement,
along with endorsements naming the Agent on behalf of the Lenders as additional
insured and lender loss payee, as its interests may appear.    Borrower   

 

3



--------------------------------------------------------------------------------

23.    Opinions of Counsel to the Loan Parties (including local counsel opinions
as required by the Agent in its sole discretion) (including an enforceability
opinion with respect to Pennsylvania law) in form and substance satisfactory to
the Agent.    Borrower    Form final; to
be executed 24.    Fully executed copies of all (i) leases of real property to
which Chestnut Ridge is a party and (ii) those leases of personal property to
which Chestnut Ridge is a party with respect to which liens are identified on
the Lien Searches to include assets in addition to specific equipment and the
proceeds thereof.    Borrower    N/A 25.    Fully executed copies of all
warehouse agreements to which Chestnut Ridge is a party and other similar
agreements with respect to the inventory of Chestnut Ridge.    Borrower    N/A
26.    Copies of all other material contracts of Chestnut Ridge including, but
not limited to, (i) all indentures and related documents, if any, (ii) other
purchase and sale agreements including related documentation specifying
representations and warranties, (iii) union contracts, (iv) vendor supply
agreements, (v) loan documents, (vi) management agreements and (vii) employment
agreements.    Borrower    N/A 27.    Fully executed copies of all Indenture
Documents (as defined in the First Amendment).    Borrower    28.    Officer’s
Certificate of each Loan Party regarding no material adverse change and the
accuracy of representations and warranties, etc.    Agent/
Borrower    Forms final; to
be executed

 

4



--------------------------------------------------------------------------------

EXHIBIT 6.10

MORTGAGE, ASSIGNMENT OF RENTS AND

LEASES AND FIXTURE FILING

from

[                    ], Mortgagor

to

PNC BANK, NATIONAL ASSOCIATION, as Agent, Mortgagee

DATED AS OF [            ], 201    

Property Address: [                    ]

[County, State]

After recording, please return to:

[Address of Agent’s Counsel]



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT OF RENTS AND LEASES AND

FIXTURE FILING

THIS MORTGAGE, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING, dated as of
[                    ], 201     is made by [                    ], a
[                    ] (“Mortgagor”), having an address at
[                    ], to PNC BANK, NATIONAL ASSOCIATION, in its capacity as
Agent under the Credit Agreement defined below (in such capacity, together with
its successors and assigns, “Mortgagee”), having an address at
[                    ]. References to this “Mortgage” shall mean this instrument
and any and all renewals, modifications, amendments, supplements, extensions,
consolidations, substitutions, spreaders, restatements and replacements of this
instrument.

Background

A. Mortgagor (i) is the owner of the parcel(s) of real property described on
Schedule A attached hereto (the “Land”) and (ii) owns, leases or otherwise has
the right to use all of the buildings, improvements, structures and fixtures now
or subsequently located on the Land (the “Improvements”; the Land and the
Improvements being collectively referred to as the “Real Estate”).

B. Horsehead Corporation, a Delaware corporation (“Borrower”), the guarantors
party thereto, the financial institutions party thereto as lenders
(collectively, the “Lenders”) and PNC Bank, National Association, in its
capacity as agent for the Lenders, have entered into that certain Revolving
Credit and Security Agreement, dated as of September 28, 2011 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

The terms of the Credit Agreement are incorporated by reference in this Mortgage
as if the terms thereof were fully set forth herein.

C. Pursuant to the terms and conditions of the Credit Agreement, inter alia, the
Borrower has issued certain Notes in the initial aggregate principal amount of
$[            ].

D. [In connection with the Credit Agreement, Mortgagor has executed and
delivered that certain Guaranty and Suretyship Agreement, dated as of
                 , 201     (as the same may be amended, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”), pursuant to
which Mortgagor has guaranteed, inter alia, the payment in full of all
principal, interest and other amounts due under the Notes and all other
obligations of the Borrower to the Lenders.]1

E. It is a covenant of the Loan Parties under the Credit Agreement that
Mortgagor execute and deliver this Mortgage to Mortgagee.

 

 

1 

To be inserted if Mortgagor is a Guarantor.

 

2



--------------------------------------------------------------------------------

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that this Mortgage is given to secure the
following (collectively, the “Obligations”):

(a) the [Obligations] [Debtor Liabilities (as defined in the Guaranty
Agreement)]; and

(b) the due and punctual payment and performance of each obligation, term,
covenant and condition to be performed or observed by Mortgagor under, in
connection with or pursuant to the provisions of this Mortgage and any of the
Other Documents.

IN ORDER TO SECURE THE OBLIGATIONS, MORTGAGOR HEREBY IRREVOCABLY GRANTS,
TRANSFERS AND ASSIGNS TO MORTGAGEE, WITH POWER OF SALE, all of Mortgagor’s
right, title and interest in and to the following:

(A) the Real Estate;

(B) all right, title and interest of Mortgagor in, to and under all easements,
rights of way, gores of land, streets, ways, alleys, passages, sewer rights,
waters, water courses, water and riparian rights, development rights, air
rights, mineral rights and all estates, rights, titles, interests, privileges,
licenses, tenements, hereditaments and appurtenances belonging, relating or
appertaining to the Real Estate, and any reversions, remainders, rents, issues,
profits and revenue thereof;

(C) all of the fixtures and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently contained in or used or usable in any way in
connection with any operation or letting of the Real Estate (all of the
foregoing in this paragraph (C) being referred to as the “Fixtures”);

(D) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and
Fixtures, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor,

(E) all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate, the
Fixtures, or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all Waivers of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the

 

3



--------------------------------------------------------------------------------

revenues, income, rents, issues and profits thereof, together with all other
rents, royalties, issues, profits, revenue, income and other benefits arising
from the use and enjoyment of the Mortgaged Property (as defined below)
(collectively, the “Rents”);

(F) all proceeds, both cash and noncash, of the foregoing;

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses
(A) and (D) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A) through (F) are collectively referred to as the
“Mortgaged Property”).

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
granted unto Mortgagee, its successors and assigns for the uses and purposes set
forth, until the Obligations are fully paid and performed.

Terms and Conditions

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

1. Warranty of Title. Mortgagor warrants the title to the Premises, subject only
to Permitted Liens.

2. Payment and Performance of Obligations. Mortgagor shall pay and perform the
Obligations at the times and places and in the manner specified in the Credit
Agreement and the Other Documents, as applicable.

3. Requirements.

 

  (a) Mortgagor shall promptly comply with, or cause to be complied with, and
conform to all present and future laws, statutes, codes, ordinances, orders,
judgments, decrees, rules, regulations and requirements, and irrespective of the
nature of the work to be done, of each of the United States of America, any
state and any municipality, local government or other political subdivision
thereof and any agency, department, bureau, board, commission or other
instrumentality of any of them, now existing or subsequently created
(collectively, “Governmental Authority”) which has jurisdiction over the
Mortgaged Property and all covenants, restrictions and conditions now or later
of record which may be applicable to any of the Mortgaged Property, or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration,
repair or reconstruction of any of the Mortgaged Property, the failure to comply
with which could have a material adverse affect on Mortgagor’s continued
operations at the Mortgaged Property or on the validity or enforceability of
this Mortgage, the Credit Agreement or any of the Other Documents or any of the
rights and remedies of the Agent and the Lenders hereunder or thereunder. All
present and future laws, statutes, codes, ordinances, orders, judgments,
decrees, rules, regulations and requirements of every Governmental Authority
applicable to Mortgagor or to any of the Mortgaged Property and all covenants,
restrictions, and conditions which now or later may be applicable to any of the
Mortgaged Property are collectively referred to as the “Legal Requirements.”

 

4



--------------------------------------------------------------------------------

  (b) From and after the date of this Mortgage, Mortgagor shall not by act or
omission permit any building or other improvement on any premises not subject to
the lien created by this Mortgage to rely on the Premises or any part thereof or
any interest therein to fulfill any Legal Requirement, and Mortgagor hereby
assigns to Mortgagee any and all rights to give consent for all or any portion
of the Premises or any interest therein to be so used. Mortgagor shall not by
act or omission impair the integrity of any of the Real Estate as a single
zoning lot separate and apart from all other premises. Mortgagor represents that
each parcel of the Real Estate constitutes a legally subdivided lot, in
compliance with all subdivision laws and similar Legal Requirements. Any act or
omission by Mortgagor which would result in a violation of any of the provisions
of this subsection shall be void.

4. Payment of Taxes and Other Impositions.

 

  (a) Promptly when due, Mortgagor shall pay and discharge all taxes,
assessments and governmental charges imposed upon or assessed against or which
may become a lien on any of the Mortgaged Property, or arising in respect of the
occupancy, use or possession thereof (all of the foregoing are collectively
referred to as the “Impositions”) in accordance with Section 4.13 of the Credit
Agreement. If by law any Imposition, at Mortgagor’s option, may be paid in
installments (whether or not interest shall accrue on the unpaid balance of such
Imposition), Mortgagor may elect to pay such Imposition in such installments and
shall be responsible for the payment of such installments with interest, if any.

 

  (b) If Mortgagor is in default of its obligation to pay and discharge
Impositions as required under this Section 5, then Mortgagee, at its option, may
pay any Imposition after the date such Imposition shall have become due. Any
sums paid by Mortgagee in discharge of any Impositions shall be payable on
demand by Mortgagor to Mortgagee together with interest at the Default Rate.

 

  (c) Mortgagor shall not claim, demand or be entitled to receive any credit or
credits toward the satisfaction of this Mortgage or on any interest payable
thereon for any taxes assessed against the Mortgaged Property or any part
thereof, and shall not claim, to the extent any such claim could materially
affect the lien of this Mortgage, any deduction from the taxable value of the
Mortgaged Property by reason of this Mortgage.

5. Insurance.

 

  (a)

Mortgagor shall maintain insurance (including appropriate self-insurance)
against loss or damage of the kinds that, in the good faith judgment of
Mortgagor, are adequate and appropriate for the conduct of the business of
Mortgagor in a prudent manner, with reputable insurers or with the government of
the United States or an agency or instrumentality thereof, in such amounts, with
such

 

5



--------------------------------------------------------------------------------

  deductibles, and by such methods as shall be customary, in the good faith
judgment of Mortgagor, for companies similarly situated in the industry in which
Mortgagor is engaged.

 

  (b) If any portion of the Premises is located in a federally designated
special flood hazard area, the Mortgagor shall keep the improvements on the
Premises insured against loss by flood in an amount at least equal to the
outstanding Obligations or the maximum limit of coverage available with respect
to such improvements under the applicable federal statute, whichever is less.

 

  (c) Mortgagor will cause any property and casualty insurance policies with
respect to the Mortgaged Property to be endorsed or otherwise amended to include
a “standard” lender’s loss payable endorsement, which endorsement or policy
shall provide that if the insurance carrier shall have received written notice
from Mortgagee of the occurrence of an Event of Default, the insurance carrier
shall pay all proceeds otherwise payable to Mortgagor under such policies
directly to the Trustee. Mortgagor shall cause all such policies to provide that
neither Mortgagor, Mortgagee nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement” or similar endorsement without
any deduction for depreciation. Liability insurance policies shall name
Mortgagee as an additional insured and contain a waiver of subrogation against
Mortgagee.

 

  (d) If Mortgagor is in default of its obligations to insure as required under
this Section 5, then Mortgagee, at its option, may effect such insurance from
year to year, and pay the premium or premiums therefor, and Mortgagor shall pay
to Mortgagee on demand such premium or premiums so paid by Mortgagee with
interest from the time of payment at the Default Rate.

 

  (e) In the event of foreclosure of this Mortgage or other transfer of title to
the Mortgaged Property, all right, title and interest of Mortgagor in and to any
insurance policies then in force shall pass to the purchaser or grantee.

6. Restrictions on Liens and Encumbrances. Except for the lien of this Mortgage
and the Permitted Liens, and except as expressly permitted under the Credit
Agreement, Mortgagor shall not further mortgage, nor otherwise encumber the
Mortgaged Property nor create or suffer to exist any lien, charge or encumbrance
on the Mortgaged Property, or any part thereof, whether superior or subordinate
to the lien created by this Mortgage and whether recourse or non-recourse.

7. Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Mortgagor shall not sell, transfer, convey or assign
all or any portion of, or any interest in, the Mortgaged Property.

8. Maintenance; No Alteration; Inspection; Utilities.

(a) Mortgagor shall maintain or cause to be maintained all the Improvements in
good condition and repair and shall not commit or suffer any waste of the
Improvements. Mortgagor shall repair, restore, replace or rebuild promptly any
part of the

 

6



--------------------------------------------------------------------------------

Premises which may be damaged or destroyed by casualty. The Improvements shall
not be demolished (without replacing) or altered, nor any additions built, which
in any of the foregoing events would materially reduce the fair market value of
the Mortgaged Property.

(b) Mortgagee and any persons authorized by Mortgagee shall have the right upon
reasonable notice to enter and inspect the Premises and all work done, labor
performed and materials furnished in and about the Improvements.

(c) Mortgagor shall pay or cause to be paid when due all utility charges which
are incurred for gas, electricity, water or sewer services furnished to the
Premises and all other assessments or charges of a similar nature, whether
public or private, affecting the Premises or any portion thereof, whether or not
such assessments or charges are liens thereon.

9. Condemnation/Eminent Domain. Promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property,
or any portion thereof, Mortgagor will notify Mortgagee of the pendency of such
proceedings. Mortgagee is hereby authorized and empowered by Mortgagor to settle
or compromise any claim in connection with such condemnation and to receive all
awards and proceeds thereof to be held by Mortgagee as collateral to secure the
payment and performance of the Obligations. Notwithstanding the preceding
sentence, provided no Event of Default shall have occurred and be continuing,
Mortgagor shall, at its expense, diligently prosecute any proceeding relating to
such condemnation, settle or compromise any claims in connection therewith and
receive any awards or proceeds thereof, provided that Mortgagor shall promptly
repair and restore the Mortgaged Property to its condition prior to such
condemnation, regardless of whether any award shall have been received or
whether such award is sufficient to pay for the costs of such repair and
restoration.

10. Restoration. Mortgagor shall use all insurance proceeds and all condemnation
proceeds and awards to restore the Mortgaged Property promptly to its condition
prior to such casualty or condemnation (giving effect to the remaining
configuration of the Premises after such condemnation), and in compliance with
all Legal Requirements.

11. Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees upon demand of Mortgagee to do any act or execute any
additional documents (including, but not limited to, security agreements on any
personalty included or to be included in the Mortgaged Property and a separate
assignment of each Lease in recordable form) as may be required by Mortgagee to
confirm the lien of this Mortgage and all other rights or benefits conferred on
Mortgagee.

12. Mortgagee’s Right to Perform. Upon the occurrence and during the
continuation of an Event of Default, Mortgagee may, at any time, but shall be
under no obligation to, pay or perform any of the covenants or agreements of
Mortgagor, without waiving or releasing Mortgagor from any obligation or default
under this Mortgage, and the amount or cost thereof, with interest at the
Default Rate, shall immediately be due from Mortgagor to Mortgagee and the same
shall be secured by this Mortgage and shall be an encumbrance on the Mortgaged
Property prior to any right, title to, interest in or claim upon the Mortgaged
Property

 

7



--------------------------------------------------------------------------------

attaching subsequent to the date of this Mortgage. No payment or advance of
money by Mortgagee under this Section shall be deemed or construed to cure
Mortgagor’s default or waive any right or remedy of Mortgagee.

13. Secured Amount. The maximum aggregate amount of all indebtedness that is, or
under any contingency may be secured at the date hereof or at any time hereafter
by this Mortgage is $[            ] (the “Secured Amount”), plus, to the extent
permitted by applicable law, collection costs, sums advanced for the payment of
taxes, assessments, maintenance and repair charges, insurance premiums and any
other costs incurred to protect the security encumbered hereby or the lien
hereof, expenses incurred by the Mortgagee by reason of any default by the
Mortgagor under the terms hereof, together with interest thereon, all of which
amount shall be secured hereby. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.

14. Events of Default. The occurrence of an Event of Default under the Credit
Agreement shall constitute an Event of Default hereunder.

15. Remedies.

(a) Upon the occurrence and during the continuation of an Event of Default, in
addition to any other rights and remedies Mortgagee may have pursuant to the
Credit Agreement or any of the Other Documents, or as provided by law, and
without limitation, Mortgagee may immediately take such action, without notice
or demand, as it deems advisable to protect and enforce its rights against
Mortgagor and in and to the Mortgaged Property, including, but not limited to,
the following actions, each of which may be pursued concurrently or otherwise,
at such time and in such manner as Mortgagee may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Mortgagee:

(i) Mortgagee may elect to cause the Mortgaged Property or any part thereof to
be sold as follows:

(A) Mortgagee may proceed as if all of the Mortgaged Property were real property
in accordance with subparagraph (C) below, or Mortgagee may elect to treat any
of the Mortgaged Property which consists of a right in action or which is
property that can be severed from the Real Estate without causing structural
damage thereto as if the same were personal property, and dispose of the same in
accordance with the provisions of this Mortgage which relate to the exercise of
remedies with respect to that portion of the Mortgaged Property which is
personal property, separate and apart from the sale of real property.

(B) Mortgagee may cause any such sale or other disposition to be conducted
immediately following the expiration of any grace period, if any, herein
provided, and any advertisement, the giving of any notices and the expiration of
any time period required by law or herein, or Mortgagee may delay any such sale
or other disposition for such period of time as Mortgagee deems to be
appropriate. Should Mortgagee desire that more than one (1) such sale or other
disposition be conducted, Mortgagee may, at its option, cause the same to be
conducted simultaneously, or successively, on the same day, or at such different
days or times and in such order as Mortgagee may deem to be appropriate.

 

8



--------------------------------------------------------------------------------

(C) Should Mortgagee elect to sell the Mortgaged Property or any part thereof
which is real property or which Mortgagee has elected to treat as real property,
upon such election, the Mortgagee shall give such notice of default and election
to sell as may then be required by law. Thereafter, upon the expiration of such
time and the giving of the required notice(s) and after having advertised the
sale as required by law, and without the necessity of any demand on Mortgagor
except as required herein or by law, Mortgagee, at the time and place specified
in the notice of sale, shall sell the Mortgaged Property or any portion thereof
specified by Mortgagee, at public auction to the highest bidder for cash in
lawful money of the United States. Mortgagee may, from time to time, postpone
the sale by public announcement thereof at the time and place noticed therefor.
If the Mortgaged Property consists of several lots or parcels, Mortgagee may
designate the order in which such lots or parcels shall be offered for sale or
sold. Any person, including Mortgagor or Mortgagee, may purchase at the sale.
Upon any sale, Mortgagee shall execute and deliver to the purchaser or
purchasers a deed or deeds conveying the property so sold, but without any
covenant or warranty whatsoever, express or implied, whereupon such purchaser or
purchasers shall be entitled to immediate possession.

(D) In the event of a sale or other disposition of the Mortgaged Property, or
any part thereof, and the execution of a deed or other conveyance pursuant
thereto, the recitals therein of facts, such as default, the giving of notice of
default and notice of sale, demand that such sale should be made, postponement
of sale, terms of sale, sale, purchase, payment of purchase money and other
facts affecting the regularity or validity of such sale or disposition, shall be
conclusive proof of the truth of such facts; any such deed or conveyance shall
be conclusive against all persons as to such facts recited therein.

(E) The acknowledgment of the receipt of the purchase money, contained in any
deed or conveyance executed as aforesaid, shall be sufficient discharge to the
grantee from all obligations to see to the proper application of the
consideration therefor as hereinafter provided.

(ii) Mortgagee may, to the extent permitted by applicable law, (A) institute and
maintain an action of judicial foreclosure against all or any part of the
Mortgaged Property, (B) institute and maintain an action on the Notes, (C) sell
all or part of the Mortgaged Property (Mortgagor expressly granting to Mortgagee
the power of sale) as set forth above or (D) take such other action at law or in
equity for the enforcement of this Mortgage, the Credit Agreement or any of the
Other Documents as the law may allow. Mortgagee may proceed in any such action
to final judgment and execution thereon for all sums due hereunder, together
with interest thereon at the Default Rate and all costs of suit, including,
without limitation, reasonable attorneys’ fees and disbursements. Interest at
the Default Rate shall be due on any judgment obtained by Mortgagee from the
date of judgment until actual payment is made of the full amount of the
judgment.

 

9



--------------------------------------------------------------------------------

(iii) Mortgagee may, to the extent permitted by applicable law, personally, or
by its agents, attorneys and employees and without regard to the adequacy or
inadequacy of the Mortgaged Property or any other collateral as security for the
Obligations enter into and upon the Mortgaged Property and each and every part
thereof and exclude Mortgagor and its agents and employees therefrom without
liability for trespass, damage or otherwise (Mortgagor hereby agreeing to
surrender possession of the Mortgaged Property to Mortgagee upon demand at any
such time) and use, operate, manage, maintain and control the Mortgaged Property
and every part thereof. Following such entry and taking of possession, Mortgagee
shall be entitled, without limitation, (A) to lease all or any part or parts of
the Mortgaged Property for such periods of time and upon such conditions as
Mortgagee may, in its discretion, deem proper, (B) to enforce, cancel or modify
any Lease and (C) generally to execute, do and perform any other act, deed,
matter or thing concerning the Mortgaged Property as Mortgagee shall deem
appropriate as fully as Mortgagor might do.

(iv) Upon the completion of any sale or sales made by Mortgagee, as the case may
be, under or by virtue of this subsection (a), Mortgagee or any officer of any
court empowered to do so, shall execute and deliver as aforesaid, to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Mortgagee is hereby
appointed irrevocably the true and lawful attorney of Mortgagor in its name and
stead to make all necessary conveyances, assignments, transfers and deliveries
of the Mortgaged Property or any part thereof and the rights so sold and for
that purpose, Mortgagee may execute all necessary instruments of conveyance,
assignment and transfer, and may substitute one or more persons with like power,
Mortgagor hereby ratifying and confirming all that its attorney or any
substitute or substitutes shall lawfully do by virtue hereof. Nevertheless,
Mortgagor, if so requested by Mortgagee, shall ratify and confirm any such sale
or sales by executing and delivering to Mortgagee or to such purchaser or
purchasers all such instruments as may be advisable, in the judgment of
Mortgagee, for the purpose as may be designated in such request.

(v) Mortgagor hereby expressly waives any right which it may have to direct the
order in which any of the Mortgaged Property shall be sold in the event of any
sale or sales pursuant hereto.

(b) Mortgagee, in any action to foreclose this Mortgage in a judicial procedure
or in connection with the exercise of any power of sale, shall be entitled to
the appointment of a receiver. In case of a trustee’s sale or foreclosure sale,
the Real Estate may be sold, at Mortgagee’s election, in one parcel or in more
than one parcel and Mortgagee is specifically empowered (without being required
to do so, and in its sole and absolute discretion) to cause successive sales of
portions of the Mortgaged Property to be held.

(c) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee shall be entitled to enjoin
such breach and obtain specific performance of any covenant, agreement, term or
condition and Mortgagee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Mortgage.

 

10



--------------------------------------------------------------------------------

16. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Obligations or other sums secured by this Mortgage
the net sales price after deducting therefrom the expenses of sale and the cost
of the action and any other sums that Mortgagee is authorized to deduct under
this Mortgage. In such event, this Mortgage, the Credit Agreement, and documents
evidencing the Obligations and the other expenditures secured hereby may be
presented to the person or persons conducting the sale in order that the amount
so used or applied may be credited upon the Obligations as having been paid.

17. Appointment of Receiver. If an Event of Default shall have occurred and be
continuing, Mortgagee as a matter of right and without notice to Mortgagor,
unless otherwise required by applicable law, and without regard to the adequacy
or inadequacy of the Mortgaged Property or any other collateral as security for
the Obligations or the interest of Mortgagor therein, shall have the right to
apply to any court having jurisdiction to appoint a receiver or receivers or
other manager of the Mortgaged Property, and Mortgagor hereby irrevocably
consents to such appointment and waives notice of any application therefor
(except as may be required by law). Any such receiver or receivers shall have
all the usual powers and duties of receivers in like or similar cases and all
the powers and duties of Mortgagee in case of entry as provided in this
Mortgage, including, without limitation and to the extent permitted by law, the
right to enter into leases of all or any part of the Mortgaged Property and
exercise all such powers until the date of confirmation of sale of the Mortgaged
Property unless such receivership is sooner terminated.

18. Extension, Release, etc.

(a) Without affecting the lien or charge of this Mortgage upon any portion of
the Mortgaged Property not then or theretofore released as security for the full
amount of the Obligations, Mortgagee may, from time to time and without notice,
agree to (i) release any person liable for any portion of the Obligations,
(ii) extend the maturity or alter any of the terms of the indebtedness
guaranteed under any guaranty of any of the Obligations, (iii) grant other
indulgences, (iv) release or reconvey, or cause to be released or reconveyed at
any time at Mortgagee’s option any parcel, portion or all of the Mortgaged
Property, (v) take or release any other or additional security for any
Obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto. If at any time this Mortgage shall secure less
than all of the principal amount of the Obligations, it is expressly agreed that
any repayments of the principal amount of the Obligations shall not reduce the
amount of the encumbrance created by this Mortgage until the encumbrance amount
shall equal the principal amount of the Obligations outstanding.

(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall affect the encumbrance of this Mortgage or any liens, rights, powers or
remedies of Mortgagee hereunder, and such liens, rights, powers and remedies
shall continue unimpaired.

 

11



--------------------------------------------------------------------------------

(c) If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien of this Mortgage
subject to the rights of any tenants of the Mortgaged Property. The failure to
make any such tenants parties defendant to any such foreclosure proceeding and
to foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Obligations or to foreclose
the lien of this Mortgage.

(d) Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.

19. Fixture Filing. To the extent any of the Mortgaged Property constitutes
“fixtures” within the meaning of the Uniform Commercial Code (the “Code”) of the
state where the Real Estate is located, then this Mortgage is to be filed and
effective as a financing statement filed as a fixture filing within the meaning
of the Code. The Mortgagor is the “Debtor,” and the address of the Debtor set
forth in the initial paragraph of this Mortgage is the mailing address of the
Debtor. The Mortgagee is the “Secured Party” and the place of business of the
Mortgagee set forth in the initial paragraph of this Mortgage is an address of
the Secured Party from which information concerning the security interest may be
obtained.

20. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment and performance of all of the Obligations, and
Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Obligations. The foregoing
assignment and grant is present and absolute and shall continue in effect until
the Obligations are paid and performed in full, but Mortgagee hereby waives the
right to enter the Mortgaged Property for the purpose of collecting the Rents,
and Mortgagor shall be entitled to collect, receive, use and retain the Rents
unless an Event of Default shall be in effect; such right of Mortgagor to
collect, receive, use and retain the Rents may be revoked by Mortgagee if an
Event of Default occurs by giving not less than five days’ written notice of
such revocation to Mortgagor, in the event such notice is given, Mortgagor shall
pay over to Mortgagee, or to any receiver appointed to collect the Rents, the
Rents and any lease security deposits. Mortgagor shall not accept prepayments of
installments of Rent to become due for a period of more than one month in
advance (except for security deposits and estimated payments of percentage rent,
if any).

21. Trust Funds. To the extent required under applicable law, all lease security
deposits of the Real Estate shall be treated as trust funds not to be commingled
with any other funds of Mortgagor. Within 10 days after request by Mortgagee,
Mortgagor shall furnish Mortgagee satisfactory evidence of compliance with this
section, together with a statement of all lease security deposits by lessees and
copies of all Leases not previously delivered to Mortgagee, which statement
shall be certified by Mortgagor.

22. Additional Rights. The holder of any subordinate lien or subordinated
mortgage on the Mortgaged Property shall have no right to terminate any Lease
whether or not such Lease is subordinate to this Mortgage, nor shall Mortgagor
consent to any holder of any

 

12



--------------------------------------------------------------------------------

subordinate lien joining any tenant under any Lease in any action to foreclose
such lien or modify, interfere with, disturb or terminate the rights of any
tenant under any Lease. By recordation of this Mortgage all subordinate
lienholders and the beneficiaries under subordinate mortgages are subject to and
notified of this provision, and any action taken by any such lienholder or
beneficiary contrary to this provision shall be null and void. If an Event of
Default occurs and is continuing, Mortgagee may, in its sole discretion and
without regard to the adequacy of its security under this Mortgage, apply all or
any part of any amounts on deposit with Mortgagee under this Mortgage against
the Obligations as more fully set forth in the Credit Agreement. Any such
application shall not be construed to cure or waive any Default or Event of
Default or invalidate any act taken by Mortgagee on account of such Default or
Event of Default.

23. Notices. All notices or other communications hereunder shall be given in the
manner and to the addresses determined under the Credit Agreement.

24. No Oral Modification. This Mortgage may not be changed or terminated orally.
Any agreement made by Mortgagor and Mortgagee after the date of this Mortgage
relating to this Mortgage shall be superior to the rights of the holder of any
intervening or subordinate lien or encumbrance.

25. Partial Invalidity. In the event any one or more of the provisions contained
in this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding anything to the contrary contained in this Mortgage, the Credit
Agreement or any of the Other Documents, the obligations of Mortgagor and of any
other obligor under the Credit Agreement and the Other Documents shall be
subject to the limitation that Mortgagee shall charge, take or receive, and
neither Mortgagor nor any other obligor shall be obligated to pay to Mortgagee,
any amounts constituting interest in excess of the maximum rate permitted by law
to be charged by Mortgagee.

26. Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (i) any appraisement before sale of any portion of the
Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt and (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process. To the full extent Mortgagor may do so, Mortgagor agrees
that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay of execution, exemption, extension or redemption,
or requiring foreclosure of this Mortgage before exercising any other remedy
granted hereunder and Mortgagor, for Mortgagor and its successors and assigns,
and for any and all persons ever claiming any interest in the Mortgaged
Property, to the extent permitted by law, hereby waives and releases all rights
of redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of the secured indebtedness and marshalling in
the event of exercise by Mortgagee of the power of sale or other rights hereby
created. Mortgagor further waiver, to the extent permitted by applicable

 

13



--------------------------------------------------------------------------------

law, all errors and imperfections in any proceedings instituted by Mortgagee
under this Mortgage, and all notices of any Event of Default (except as may be
provided for under this Mortgage) or of Mortgagee’s election to exercise its
actual exercise of any right, remedy or recourse provided for under this
Mortgage.

27. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment and
performance of all of the Obligations and to exercise all rights and powers
under this Mortgage, or under any of the Security Documents, or other agreement
or any laws now or hereafter in force, notwithstanding some or all of the
Obligations may now or hereafter be otherwise secured, whether by mortgage,
security agreement, pledge, lien, assignment or otherwise. Neither the
acceptance of this Mortgage nor its enforcement, shall prejudice or in any
manner affect Mortgagee’s right to realize upon or enforce any other security
now or hereafter held by Mortgagee, it being agreed that Mortgagee shall be
entitled to enforce this Mortgage and any other security now or hereafter held
by Mortgagee in such order and manner as Mortgagee may determine in its absolute
discretion. No remedy herein conferred upon or reserved to Mortgagee is intended
to be exclusive of any other remedy herein or by law provided or permitted, but
each shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by the Credit Agreement or any of the Other Documents to
Mortgagee or to which Mortgagee may otherwise be entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Mortgagee. In no event shall Mortgagee, in the exercise of the
remedies provided in this Mortgage (including, without limitation, in connection
with the assignment of Rents to Mortgagee, or the appointment of a receiver and
the entry of such receiver on to all or any part of the Mortgaged Property), be
deemed a “beneficiary in possession,” and Mortgagee shall not in any way be made
liable for any act, either of commission or omission, in connection with the
exercise of such remedies.

28. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or
(b) in addition to this Mortgage, Mortgagee shall now or hereafter hold or be
the beneficiary of one or more additional deeds of trust, liens, mortgages or
other security for the Obligations upon other property in the state where the
Real Estate is located (whether or not such property is owned by Mortgagor or by
others) or (c) both the circumstances described in clauses (a) and (b) shall be
true, then to the fullest extent permitted by law, Mortgagee may, at its
election, commence or consolidate in a single foreclosure action all foreclosure
proceedings against all such collateral securing the Obligations (including the
Mortgaged Property), which action may be brought or consolidated in the courts
of any county in which any of such collateral is located. Mortgagor acknowledges
that the right to maintain a consolidated foreclosure action is a specific
inducement to some or all of the Lenders to make certain loans to and to enter
into certain agreements with Mortgagor, and for Mortgagee to enter into the
Credit Agreement, and Mortgagor expressly and irrevocably waives any objections
to the commencement or consolidation of the foreclosure proceedings in a single
action and any objections to the laying of venue or based on the grounds forum
non conveniens which it may now or hereafter have. Mortgagor further agrees that
if Mortgagee shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Mortgaged Property or against any collateral other than
the Mortgaged Property, which collateral secures the Obligations, or if
Mortgagee shall have obtained a judgment of foreclosure and sale or similar
judgment against such collateral, then,

 

14



--------------------------------------------------------------------------------

whether or not such proceedings are being maintained or judgments were obtained
in or outside the State in which the Premises are located, Mortgagee may
commence or continue foreclosure proceedings and exercise its other remedies
granted in this Mortgage against all or any part of the Mortgaged Property and
Mortgagor waives any objections to the commencement or continuation of a
foreclosure of this Mortgage or exercise of any other remedies hereunder based
on such other proceedings or judgments, and waives any right to seek to dismiss,
stay the execution of, remove, transfer or consolidate either any action under
this Mortgage or such other proceedings on such basis. Neither the commencement
nor continuation of proceedings to foreclose this Mortgage nor the exercise of
any other rights hereunder nor the recovery of any judgment by Mortgagee in any
such proceedings shall prejudice, limit or preclude Mortgagee’s right to
commence or continue one or more foreclosure or other proceedings or obtain a
judgment against any other collateral (either in or outside the state where the
Real Estate is located) which secures the Obligations, and Mortgagor expressly
waives any objections to the commencement of, continuation of, or entry of a
judgment in such other proceedings or exercise of any remedies in such
proceedings based upon any action or judgment connected to this Mortgage, and
Mortgagor also waives any right to seek to dismiss, stay the execution of,
remove, transfer or consolidate either such other proceedings or any action
under this Mortgage on such basis. It is expressly understood and agreed that to
the fullest extent permitted by law, Mortgagee may, at its election, cause the
sale of all collateral which is the subject of a single foreclosure action at
either a single sale or at multiple sales conducted simultaneously and take such
other measures as are appropriate in order to effect the agreement of the
parties to dispose of and administer all collateral securing the Obligations in
the most economical and least time-consuming manner.

29. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
respective successors and assigns, and no other persons or entities shall have
standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants. All such covenants of
Mortgagor shall run with the land and bind Mortgagor, the successors and assigns
of Mortgagor (and each of them) and all subsequent owners, encumbrances and
tenants of the Mortgaged Property, and shall inure to the benefit of Mortgagee
and its successors and assigns. The word “Mortgagor” shall be construed as if it
read “Mortgagors” whenever the sense of this Mortgage so requires, and if there
shall be more than one Mortgagor, the obligations of the Mortgagors shall be
joint and several.

30. No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the beneficiary of any subordinate mortgage or the holder of any
subordinate lien on the Mortgaged Property, any part of the security held for
the obligations secured by this Mortgage without, as to the remainder of the
security, in any way impairing or affecting the lien of this Mortgage or the
priority of such lien over any subordinate lien or mortgage.

 

15



--------------------------------------------------------------------------------

31. GOVERNING LAW, ETC. THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE REAL ESTATE IS LOCATED,
EXCEPT THAT MORTGAGOR EXPRESSLY ACKNOWLEDGES THAT BY ITS TERMS THE CREDIT
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW,
AND FOR PURPOSES OF CONSISTENCY, MORTGAGOR AGREES THAT IN ANY IN PERSONAM
PROCEEDING RELATED TO THIS MORTGAGE THE RIGHTS OF THE PARTIES TO THIS MORTGAGE
SHALL ALSO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA GOVERNING CONTRACTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW.

32. Waiver of Trial by Jury. Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee for foreclosure hereunder and all rights to have any such suit
consolidated with any separate suit, action or proceeding. Such waiver shall not
be construed so as to prevent Mortgagor or Borrower from interposing a
counterclaim against Mortgagee concerning the Obligations.

33. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the term
“Mortgagee” shall mean “Mortgagee or any successor agent for the Lenders,” the
word `person” shall include any individual, corporation, partnership, trust,
unincorporated association, government, governmental authority, or other entity,
and the words “Mortgaged Property” shall include any portion of the Mortgaged
Property or interest therein. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa. The captions in this Mortgage are for convenience of reference only and
in no way limit or amplify the provisions hereof.

34. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the lien and security interest granted to the Mortgagee pursuant to this
Mortgage and the Other Documents and the exercise of any right or remedy by the
Mortgagee hereunder and thereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Mortgage with respect to lien priority or
rights and remedies in connection with the Shared Collateral (as defined in the
Intercreditor Agreement), the terms of the Intercreditor Agreement shall govern.

35. [LOCAL LAW PROVISIONS TO BE INSERTED FOR EACH STATE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by its duly elected officers and pursuant
to proper authority of its board of directors has duly executed, acknowledged
and delivered this instrument on [                    ], 201    .

 

[                    ], a [                    ]

 

By:           Name:   Title:

[                    ] SIGNATURE PAGE



--------------------------------------------------------------------------------

[LOCAL COUNSEL TO PROVIDE NOTARY BLOCK]

[                    ] NOTARY PAGE



--------------------------------------------------------------------------------

Schedule A

Description of the Land

[To be inserted or attached]